 

Exhibit 10.3

 

[g2016120820432217714930.jpg]

Wholesale Datacenter Lease

Multi-Tenant Datacenter

VANTAGE DATA CENTERS [***]

WHOLESALE DATACENTER LEASE

Between

VANTAGE DATA CENTERS [***], LLC

as Landlord

and

BOX, INC.

as Tenant

Dated

July 27, 2016

 

 

 

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

VANTAGE DATA CENTERS [***]

WHOLESALE DATACENTER LEASE

This Wholesale Datacenter Lease (this “Lease”) is entered into as of the date
(the “Effective Date”) this Lease is signed by Landlord as indicated on the
signature page, by and between Landlord and the Tenant:

RECITALS

A. Landlord is the owner of the Land described in Exhibit “A” attached
hereto.  The Land is improved with, among other things, the “Building described
in Exhibit “A” attached hereto.  The Land, the Building, and Landlord’s personal
property thereon or therein may be referred to herein as the “Project”, and the
Project is described in Exhibit “A” attached hereto.

B. Tenant desires to lease (i) the Datacenter Space (defined in Item 5(a) of the
Basic Lease Information, below), (ii) the Pathway (defined in Item 5(b) of the
Basic Lease Information, below), and (iii) the Support Space (defined in Item
5(b) of the Basic Lease Information, below).

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree as follows:

BASIC LEASE INFORMATION

 

1.    Landlord:

VANTAGE DATA CENTERS [***], LLC, a Delaware limited liability company
(“Landlord”)

2.    Original Tenant:

Box, Inc., a Delaware corporation (the “Original Tenant”).

3.    Tenant Addresses:

Tenant Address for Notices:

Tenant Address for Invoice of Rent:

 

900 Jefferson Ave

Redwood City, CA 94063

Contact Name: [***]

Contact Email: [***]

Phone No: [***]

900 Jefferson Ave

Redwood City, CA 94063

Contact Name: [***]

Contact Email: [***]

Phone No: N/A

4.    Datacenter:

The datacenter suite within the Building that is depicted as “Data Module 2” on
Exhibit “C-1” attached hereto (the “Datacenter”).

5.    Premises:

 

(a)  Datacenter Space:

Approximately [***] square feet of space in the Datacenter that is depicted as
“[***]” on Exhibit “C-1” attached hereto (the “Datacenter Space”).

(b)  Pathway:

The pathway (“Pathway”) shall consist of:

 

(i) (A) one (1) four inch (4”) conduit from the Datacenter Space to [***];
(B) one (1) four inch (4”) conduit from the Datacenter Space to [***]; (C) one
(1) four inch (4”) conduit from [***] to [***]; (D) one (1) four inch (4”)
conduit from [***] to [***]; (E) one (1) four inch (4”) conduit from the [***]
to the [***] Datacenter Space; and (F) one (1) four inch (4”) conduit from the
[***] to [***] Datacenter Space (collectively, the “Conduit Pathway”); and

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

 

(ii) 96 pairs of single mode fiber (installed at Landlord’s cost) between the
Datacenter Space and the [***] Datacenter Space.  Tenant shall be permitted to
pull and/or install cables and/or fiber in the Conduit Pathway.  Tenant is
responsible for the costs and installations of all fiber and/or copper cabling
within the Conduit Pathway and Landlord shall provide reasonable access to the
Building’s facilities and Common Areas to allow Tenant to install such fiber
and/or copper cabling within the Conduit Pathway.  Tenant may be limited in the
number of cables and/or fiber that may be pulled through the Conduit Pathway by
applicable Laws and by the physical constructs of such Conduit Pathway.

 

The Pathway set forth herein constitutes the same pathway as set forth in the
[***] Lease (not additional conduit/fibers) and shall be used by Tenant in
conjunction with both the Datacenter Space set forth in this Lease as well as
the [***] Datacenter Space set forth in the [***] Lease.

(c)  Support Space:

Approximately 516 rentable square feet of office space within the Building with
access to a Common Area lobby, break room, conference room and restrooms (the
“Office Space”), and approximately 315 aggregate rentable square feet of
dedicated storage/staging space within the Building (the “Storage Space”).  The
Office Space and the Storage Space shall be collectively known as the “Support
Space.”  The location of the Support Space in the Building is depicted on
Exhibit “C-2” attached hereto.

6.    Meet Me Rooms; Demarc Rack Space; Meet Me Room Operators:

 

(a)  Meet Me Rooms:

The “Meet Me Rooms” serve as the common interconnection areas for Campus tenants
and consist of the following: (i) the meet me room located on the first floor of
the Building designated as “[***]” in Exhibit “D-1” attached hereto; (ii) the
meet me room located on the first floor of the Building designated as “[***]” in
Exhibit “D-1” attached hereto; (iii) the room located on the first floor of the
[***] designated as “[***]” in Exhibit “D-2” attached hereto; and (iv) the room
located on the first floor of the [***] designated as “[***]” in Exhibit “D-2”
attached hereto.

(b)  Demarc Rack Space:

Tenant shall have the right to use one-half (1/2) of one four-post cabinet (the
“Demarc Rack Space”) in each of the [***] and [***] as designated by
Landlord.  The Demarc Rack Space set forth herein constitutes the same space as
set forth in the [***] Lease (not additional space) and shall be used by Tenant
in conjunction with both the Datacenter Space set forth in this Lease as well as
the [***] Datacenter Space set forth in the [***] Lease.  The Demarc Rack Space
provided in each Meet Me Room shall be contiguous and lockable or otherwise
securable by Tenant.

(c)  Meet Me Room Operators:

[***] and Vantage Data Centers Management Company, LLC.

7.    Term:

 

(a)  Commencement Date:

The “Commencement Date” means (and shall occur on) the date on which all of the
Commencement Date Conditions are satisfied.  The Commencement Date is currently
targeted to occur between September 9, 2016 and September 16, 2016 (the “Target
Commencement Date”).

(b)  Initial Term:

Approximately sixty (60) months, commencing on the Commencement Date and
expiring on the last day of the calendar month in which the date that is sixty
(60) months after the Commencement Date occurs (the “Initial Term”).

 

 

 



 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

(c)  Early Occupancy Period:

Subject to all of the terms and conditions of Section 3.1.2 of the Standard
Lease Provisions, Tenant shall have the right to enter the Datacenter Space for
the purpose of installing and testing its Equipment and other Tenant’s Personal
Property therein during the period commencing on the Early Occupancy Date and
ending on the day before the Commencement Date.  The “Early Occupancy Date”
means (and shall occur on) the date Landlord notifies Tenant in writing that
Landlord has advanced the Commencement Date Conditions sufficiently to allow
Tenant to engage in the installation and testing of Equipment and other Tenant’s
Personal Property in the Datacenter Space and makes the Datacenter Space
available to Tenant for such purposes.

(d)  Options to Extend the Term:

Two (2) Extension Options (defined in Exhibit “I”), each to extend the Term for
an Option Term (defined in Exhibit “I”) of sixty (60) months pursuant to
Exhibit “I”.

8.    Rent:

 

 

(a)  Base Rent1:

Months of

Initial Term

Total Base

Rent CLP

(kW)

Monthly Base

Rental Rate

($/kW/mo)

Total Monthly

Base Rent

($/mo)

Base Rent for

Improvement

Allowance

($/mo) *

Total Monthly Base

Rent with

Improvement

Allowance ($/mo)

 

Months 1 – 3

[***]

[***]

[***]

[***]

[***]

 

Months 4 – 6

[***]

[***]

[***]

[***]

[***]

 

Months 7 – 12

[***]

[***]

[***]

[***]

[***]

 

Months 13 – 24

[***]

[***]

[***]

[***]

[***]

 

Months 25 – 36

[***]

[***]

[***]

[***]

[***]

 

Months 37 – 48

[***]

[***]

[***]

[***]

[***]

 

Months 49 – 60

[***]

[***]

[***]

[***]

[***]

 

 

* Base Rate for the Improvement Allowance as set forth in the fifth column of
the table above shall be adjusted in accordance with Section 9.3.2 below based
on the utilized portion of the Improvement Allowance attributable to the
Datacenter Space.

For purposes of this Item 8(a), the first consecutive one (1) month period shall
elapse after: (a) the Commencement Date for the Datacenter Space if such
Commencement Date occurs on the first day of a month; or (b) the first day of
the month following the Commencement Date for the Datacenter Space if such
Commencement Date does not occur on the first day of a month.  Base Rent shall
be prorated for any partial calendar months at the beginning of the Term.

(b)  Cross Connections:

No recurring charges shall be payable to Landlord for up to four (4) Cross
Connections (in the aggregate with respect to the Datacenter Space and the [***]
Datacenter Space) made by Tenant in the Meet Me Rooms; however, with respect to
additional Cross Connections, Tenant shall be charged the then-current amounts
per Cross Connection by the Meet Me Room Operator (currently, a monthly
recurring charge (MRC) of $350 and a nonrecurring charge (NRC) of $150, subject
to adjustment from time to time).  Landlord shall not charge an MRC or NRC with
respect to Cross Connections terminating outside of the Meet Me Rooms, provided
that (i) such Cross Connections are one to one (not one to many) and are not
resold by Tenant and (ii) Tenant is responsible to negotiate directly with
carriers with respect to such Cross Connections.  Tenant is responsible for all
costs to install and maintain Cross Connections, whether inside or outside of
the Meet Me Rooms.

 

1

Note to Draft: As opposed to the [***] Lease (which commences upon the
Commencement Date for this Lease), this Lease does not require the paragraph in
Item 8(a) clarifying that delays in the Commencement Date will result in delays
in the payment of Base Rent, since this Lease will not commencement and Base
Rent will not be payable until all Commencement Date Conditions are satisfied.

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

(c)  Prepaid Rent:

$[***] due and payable upon Tenant’s execution of this Lease, consisting of the
first (1st) month’s Base Rent (exclusive of Base Rent attributable to the
Improvement Allowance) (the “Prepaid Rent Amount”).

9.   Installation Fee:

None.

10.  Security Deposit:

$[***] (the “Security Deposit”).

11.   Electricity Provided:

 

(a)  Electricity to be Provided to PDUs:

A total of [***], available per the Base Rent CLP ramp schedule set forth in
Item 8(a), above.

(b)  UPS Power:

UPS breakered amp usage included in the Base Rent for Datacenter Space: As
provided in Part I of Exhibit “H”.

12.   Cooling Load Factor:

Tenant’s Cooling Load Factor shall be as follows: (a) thirty percent (30%) if
Tenant is utilizing at least forty percent (40%) of the total Critical Load
Power available to the Datacenter Space (i.e., [***]) and (b) forty percent
(40%) if Tenant (i) is utilizing less than forty percent (40%) of the total
Critical Load Power available to the Datacenter Space or (ii) does not install
and maintain in good working order throughout the Term (A) a cold aisle
containment system with respect to the Datacenter Space and (B) blanking plates
in any unpopulated racks in the Datacenter Space in order to minimize leakage of
the cold aisle containment system.

13.   Brokers:

 

(a)  Landlord’s Broker:

None.

(b)  Tenant’s Broker:

CBRE, Inc.

This Lease shall consist of the foregoing Basic Lease Information, and the
provisions of the Standard Lease Provisions (consisting of Sections 1 through 17
which follow) and Exhibits “A” through “L”, inclusive, all of which are
incorporated herein by this reference as of the Effective Date.  In the event of
any conflict between the provisions of the Basic Lease Information and the
provisions of the Standard Lease Provisions, the Standard Lease Provisions shall
control.  Any initially capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Standard Lease Provisions.

 

 

 

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

STANDARD LEASE PROVISIONS

1. DEFINITIONS.

1.1. “Actual Electrical Costs” means the cost per kilowatt hour and cost per
kilowatt demand, adjusted by applicable rate adjustments, to Landlord for the
purchase of electricity from the public utility or other electricity provider
furnishing electrical service to the Campus from time to time and the cost of
delivery (including efficiency losses, if applicable) of such electricity to the
Datacenter Space, including sales and other taxes or other impositions imposed
by any Governmental Authority on Landlord’s purchase of electricity.

1.2. “Additional Rent” means all amounts (other than Base Rent) payable by
Tenant to Landlord pursuant to this Lease, whether or not denominated as such.

1.3. “Affiliate” means, with respect to any designated Person, any Person that
is directly or indirectly Controlled by, under common Control with or that
Controls such designated Person.

1.4. “Alterations” means any alterations, additions, improvements or
replacements to the Premises, the Datacenter, or any other portion of the
Building or Project completed by or on behalf of Tenant, including, without
limitation, the Tenant Datacenter Space Installations.

1.5. “Back Up Power” is defined in Section 8.1.2 of the Standard Lease
Provisions.

1.6. “Base Rent” is defined in Section 4.1.1 of the Standard Lease Provisions.

1.7. “Base Rent CLP” means (a) during month 1 through month 3 of the Initial
Term, [***], (b) during month 4 through month 6 of the Initial Term, [***] and
(c) during month 7 through the remainder of the Term, [***].

1.8. “Base Year” means (a) with respect to Property Taxes, the twelve (12) month
period beginning on July 1, 2016 and ending on June 30, 2017 and (b) with
respect to Insurance, the twelve (12) month period beginning on April 14, 2016
and ending on April 13, 2017.

1.9. “Building” is defined in Exhibit “A” attached hereto.

1.10. “Building Common Areas” means those areas within the Building that are
provided for the common use of all Building tenants, occupants and invitees,
such as, without limitation, accessways, lobbies, common conference and break
rooms, corridors, fire vestibules, elevators (if any), foyers, restrooms,
janitor’s closets, and other similar facilities.  For the avoidance of doubt, it
is understood that the Meet Me Rooms are not Building Common Areas, provided
that Landlord shall provide Tenant with access to the Meet Me Rooms in
accordance with Section 2.3.2 of the Standard Lease Provisions.

1.11. “Building Systems” means, collectively, the Campus’s and the Project’s
primary systems and equipment, including, without limitation, all fire/life
safety, roof, walls, electrical, HVAC, plumbing or sprinkler, access control
(including, without limitation, Landlord’s Access Control Systems), mechanical,
telecommunications and elevator systems and equipment.  For the avoidance of
doubt, the electrical Building Systems end at the PDUs serving the Datacenter
Space and do not include electrical systems and infrastructure serving the
Datacenter Space “downstream” of the output circuit breakers for the PDUs
serving the Datacenter Space (including, without limitation, all RPPs, power
distribution whips, receptacles and other installations).

1.12. “Brokers” means the Persons, if any, identified in Items 13(a) and 13(b)
of the Basic Lease Information.

1.13. “Campus” means that certain data center campus commonly known as Vantage
Data Centers [***] which currently includes the Building and the other building
improvements commonly known as and located at [***] and the land on which such
buildings are located and all other improvements located on such land.

1.14. “Campus Common Areas” means those areas of the Campus that are provided
for the common use of all Campus tenants, occupants and invitees, such as,
without limitation, driveways, parking areas, plazas and sidewalk areas.

 

 

 

-1-

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

1.15. “Casualty” is defined in Section 10.1.1 of the Standard Lease Provisions.

1.16. “Casualty Damage” is defined in Section 10.1.1 of the Standard Lease
Provisions

1.17. “Claims” means, collectively, claims, actions, suits, proceedings, losses,
damages, obligations, liabilities, penalties, fines, costs and expenses,
excluding attorneys’ fees, legal costs, and other costs and expenses of
defending against any claims, actions, suits, or proceedings, except as
otherwise set forth in Section 17.11.

1.18. “Commencement Date” is defined in Item 7(a) of the Basic Lease
Information.

1.19. “Commencement Date Conditions” mean, and shall be satisfied upon
Landlord’s tender to Tenant of delivery of possession of the Datacenter Space
and the Pathway with all of the Landlord’s Installations and the Tenant
Datacenter Space Installations (to the extent set forth in the Tenant Datacenter
Space Installation Plan Documents) Substantially Completed.  When the
Commencement Date Conditions are Substantially Completed, the Commencement Date
shall be memorialized via a written commencement date memorandum delivered by
Landlord to Tenant.

1.20. “Common Areas” means the Building Common Areas and the Campus Common
Areas.

1.21. “Conflicting Use” means any use of the Premises in any manner (or the
taking or allowing of any act in or about the Premises) that: (a) violates or
conflicts with any Laws; (b) causes or is reasonably likely to cause damage to
the Campus, the Project, the Building, the Premises or the Building and/or the
Building Systems; (c) shall invalidate or otherwise violate a requirement or
condition of any fire, extended coverage or any other insurance policy covering
the Campus, the Project, the Building, the Datacenter, and/or the Premises, or
the property located therein; (d) constitutes or is reasonably likely to
constitute a nuisance, annoyance or inconvenience to other tenants or occupants
of the Campus, the Datacenter, the Building or the Project, or any equipment,
facilities or systems of any such tenants or occupants; (e) interferes with, or
is reasonably likely to interfere with, the transmission or reception of
microwave, television, radio, telephone, or other communication signals by
antennae or other facilities located at the Campus or the Project; (f) amounts
to (or results in) the commission of waste in the Campus, the Premises, the
Datacenter, the Building or the Project; or (g) violates any of the rules and
regulations from time to time promulgated by Landlord in writing to Tenant and
applicable to the Campus, the Premises, the Datacenter, the Building or the
Project (including, without limitation, the Datacenter Rules and Regulations).

1.22. “Control” or “Controlling” means possession of the direct or indirect
power to direct or cause the direction of the management and policies of a
Person.

1.23. “Critical Load Power” means the total electrical power supplied to the
PDUs serving the Datacenter Space that is available for utilization by Tenant in
the Datacenter Space (as measured at the supply side of the dedicated PDU
systems serving the Datacenter Space and at the output feeder breakers of the
shared PDU systems serving the Datacenter Space) for the purpose of delivering
critical electrical power to Tenant’s Equipment and other Tenant’s Personal
Property in the Datacenter Space.

1.24. “Cross Connections” means interconnections in a Meet Me Room between
Tenant’s Demarc Rack Space and any telecommunications carriers present in such
Meet Me Room.

1.25. “Damage Notice” is defined in Section 10.1.1 of the Standard Lease
Provisions.

1.26. “Datacenter” is defined in Item 4 of the Basic Lease Information.

1.27. “Datacenter Power Payment” means, each month, an amount equal to the
Actual Electrical Costs to deliver all electrical energy during such month as
Critical Load Power to the Datacenter Space (as measured by the Electrical
Metering Equipment).

1.28. “Datacenter Rules and Regulations” means Landlord’s rules and regulations
for the Datacenter, as such reasonable rules and regulations may be reasonably
amended, modified or supplemented from time to time in Landlord’s sole and
absolute discretion.  The current version of the Datacenter Rules and
Regulations are included as Exhibit “K”.

1.29. “Datacenter Space” is defined in Item 5(a) of the Basic Lease Information.

 

 

 

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

1.30. “Default Rate” means an annual rate of interest equal to the lesser of
(a) fifteen percent (15%) per annum and (b) the maximum contract rate permitted
to be charged under applicable Law.

1.31. “Demarc Rack Space” is defined in Item 6(b) of the Basic Lease
Information.

1.32. “Early Occupancy Date” (if any) is defined in Item 7(c) of the Basic Lease
Information.

1.33. “Early Occupancy Period” means the period (if any) specified in Item 7(c)
of the Basic Lease Information, during which Tenant can occupy and use the
Premises prior to the Commencement Date in accordance with the terms and
conditions of Section 3.1.2 of the Standard Lease Provisions.

1.34. “Effective Date” is defined in the preamblular paragraph to this Lease.

1.35. “Electrical Metering Equipment” means revenue-grade electrical metering
device (or electrical metering devices) for monitoring the electricity delivered
as Critical Load Power to the Datacenter Space that is compatible with
Landlord’s energy management system.  For the avoidance of doubt, it is
understood that the Electrical Metering Equipment measures electrical power
delivered to the supply side of the PDU systems serving the Datacenter Space.

1.36. “Electrical Power Threshold” means number of kilowatts for the Datacenter
Space specified in Paragraph 1 of Exhibit “H”.

1.37. “Encumbrances” means liens, claims, stop notices and violation notices,
including, without limitation, any of the same relating to any of the Tenant’s
Personal Property, the Alterations or any other work performed for, materials
furnished to or obligations incurred by Tenant.

1.38. “Environmental Laws” means and includes all now and hereafter existing
Laws regulating, relating to, or imposing liability or standards of conduct
concerning public health and safety or the environment.

1.39. “Equipment” means only computer, switch and/or communications equipment.

1.40. “Estimated Restoration Period” is defined in Section 10.1.1 of the
Standard Lease Provisions.

1.41. “Extension Option” is defined in Exhibit “I” attached hereto.

1.42. “Force Majeure” is defined in Section 17.7 of the Standard Lease
Provisions.

1.43. “GAAP” means generally accepted accounting principles, consistently
applied.

1.44. “Governmental Authority” means any of the United States of America, the
state, county and/or city in which the Campus or the Project is located (and/or
any political subdivision of such state, county or city), any agency,
department, commission, board, bureau or instrumentality of any of the
foregoing, and any quasi-municipal corporation or similar entity that now exists
or is hereafter created, having jurisdiction over the Campus or the Project or
any portion thereof or the vaults, curbs, sidewalks, streets and areas adjacent
thereto.

1.45. “Handle,” “Handled,” or “Handling” means any installation, handling,
generation, storage, treatment, use, disposal, discharge, release, manufacture,
refinement, presence, migration, emission, abatement, removal, transportation,
or any other activity of any type in connection with or involving Hazardous
Materials.

1.46. “Hazardous Materials” means and includes: (a) any material or substance:
(i) which is defined or becomes defined as a “hazardous substance,” “hazardous
waste,” “infectious waste,” “chemical mixture or substance,” or “air pollutant”
under Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof, excluding plastics and items commonly found in data centers not
otherwise covered in this Section 1.47; (iii) containing polychlorinated
biphenyls (PCB’s), excluding plastics and items commonly found in data centers
not otherwise covered in this Section 1.47; (iv) asbestos, asbestos-containing
materials or presumed asbestos-containing materials (collectively, “ACM”);
(v) which is radioactive; (vi) which is infectious; or (b) any other material or
substance displaying toxic, reactive, ignitable or corrosive characteristics and
that present a risk to public health and safety or the environment.

1.47. “Holder” means the holder of any Security Instruments.

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

1.48. “Holdover Base Rental Rate” means a monthly base rental rate equal to 150%
of the Base Rent payable by Tenant to Landlord during the last month of the Term
of this Lease.

1.49. “HVAC” means heating ventilation and air conditioning.

1.50. “Improvement Allowance” is defined in Section 9.3.2 of the Standard Lease
Provisions.

1.51. “Initial Alterations” is defined in Section 9.3.2.4 of the Standard Lease
Provisions.

1.52. “Initial Term” means the period specified in Item 7(b) of the Basic Lease
Information.

1.53. “Installation Fee” means the amount, if any, specified in Item 9 of the
Basic Lease Information.

1.54. “Institutional Owner Practices” means practices that are consistent with
the practices of the majority of the institutional owners of institutional
grade, first-class data center or telecommunications projects in the United
States of America.

1.55. “Land” is defined in Exhibit “A” attached hereto.

1.56. “Landlord” is defined in Item 1 of the Basic Lease Information.

1.57. “Landlord Confidential Information” means: (a) the terms and provisions of
this Lease and of any term sheet, letter of intent or discussions on which this
Lease is based and the content of any discussions between Landlord and Tenant
regarding the same and (b) the Actual Electrical Costs charged hereunder, and
(c) any other information that is disclosed by Landlord that: (i) is marked as
confidential, proprietary, or with a similar legend or (ii) that the party
receiving the information otherwise should reasonably know to be confidential
based upon its content.

1.58. “Landlord Default” is defined in Section 16.1 of the Standard Lease
Provisions.

1.59. “Landlord Parties” means, collectively: Landlord; [***]; and their
respective Affiliates and Successors and assigns, and all of their respective
directors, officers, shareholders, members, employees, agents, constituent
partners, affiliates, beneficiaries, trustees and representatives.

1.60. “Landlord Party” means any of the Landlord Parties.

1.61. “Landlord’s Access Control Systems” means five (5) layers of security
built into the Campus which include (a) perimeter fencing and gates; (b) CCTV
(PTZ or fixed); (c) on site Security Operations Center with operation of a
check-in desk at the Campus’ main entrance by security officers twenty-four (24)
hours per day, seven (7) days per week; (d) visitor management system;
(e) installation of an electronic “key card” system to control access to the
Datacenter Space, including bioscript access (card/biometric) readers; and (f)
installation of a video surveillance system in the Datacenter with a 90 day
archiving standard across 90+ cameras for the Campus.

1.62. “Landlord’s Installations” means all of the items and installations
described in Part I of Exhibit “J” attached hereto.

1.63. “Landlord’s Knowledge” means the actual knowledge of Landlord’s Chief
Executive Officer as of the Effective Date, with no duty of inquiry or
investigation.

1.64. “Landlord’s Lease Undertakings” means each and all of the representations,
warranties, covenants, undertakings, and agreements contained in the Lease
Documents that is or are to be provided or performed by Landlord.

1.65. “Late Charge” is defined in Section 4.3 of the Standard Lease Provisions.

 

 

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

1.66. “Late Charge Delinquency” means any failure of Landlord to receive any
payment of Rent on or before the date that is six (6) days after the date on
which such payment of Rent is due.

1.67. “Laws” means, collectively, statutes, laws, ordinances, building codes,
rules, regulations, orders and directives of any Governmental Authority having
jurisdiction (including, without limitation, any certificate of occupancy), and
all covenants, conditions and restrictions applicable to the Campus or the
Project.

1.68. “Lease” is defined in the preamblular paragraph to this Lease.

1.69. “Lease Documents” means this Lease together with any and all exhibits,
riders, amendments, or addenda to this Lease.

1.70. “Legal Notices” means any notices sent or otherwise transmitted by or on
behalf of Landlord to Tenant in connection with any legal proceedings with
respect to possession of the Premises instituted by Landlord in connection with
this Lease (including, without limitation, service of process in connection with
any unlawful detainer action).

1.71. “Meet Me Room” is defined in Item 6(a) of the Basic Lease Information.

1.72. “Meet Me Room Operators” means the Persons identified in Item 6(c) of the
Basic Lease Information or any other Person appointed by Landlord as a Meet Me
Room Operator.

1.73. “MMR Services” means the services typically provided by companies in the
business of providing carrier-neutral interconnections, such as the Telx,
Coresite and Telehouse, including, without limitation, furnishing of space,
racks and pathway to parties for the purpose of such party’s placement and
maintenance of computer, switch and/or communications equipment and connections
with the communications cable and facilities of other parties in the Building.

1.74. “Notified Party” means each Holder (defined above) of which Tenant has
received written notice.

1.75. “Original Tenant” is defined in Item 2 of the Basic Lease Information.

1.76. “Pathway” means those certain conduit(s), partial conduit(s) and/or dark
fiber(s) or copper described in the Item 5(b) of the Basic Lease Information.

1.77. “Permitted Alterations” means only usual and customary installations,
repairs, maintenance, and removals of equipment and telecommunication cables
within the Premises if and to the extent that such installations, repairs,
maintenance, and removals: (a) are usual and customary within the industry,
(b) are of a type and extent which are customarily permitted to be made without
consent by landlords acting consistently with Institutional Owner Practices
leasing similar space for similar uses to similar tenants, (c) are in compliance
with applicable Laws and the Datacenter Rules and Regulations, and (d) shall not
affect the Building’s structure, the provision of services to other Building
tenants, or any Building Systems (including, without limitation, the Building’s
(and the Datacenter’s) electrical, plumbing, HVAC, life safety or mechanical
systems).

1.78. “Permitted Transfer” means (a) an assignment of this Lease to a Successor
of Tenant or (b) a sublease of all or part of the Premises to an Affiliate of
Tenant, in either case, on the condition that (i) the Permitted Transferee is of
a character consistent with Landlord’s first class standard for tenants of the
Project, (ii) the Permitted Transferee assumes in writing all of Tenant’s rights
and obligations hereunder, (iii) the assignment or sublease is taken for a bona
fide business purpose and not principally or exclusively as a means to evade any
of the requirements of this Lease (including, but not limited to, the consent
requirements under Article 11 of the Standard Lease Provisions), and (iv) the
Tangible Net Worth of the Permitted Transferee after the date of assignment or
sublease would not be less than the Tangible Net Worth of Tenant as of the date
immediately prior to the date of such assignment or sublease.

1.79. “Permitted Transferee” means the Person to which a Permitted Transfer is
made.

1.80. “Permitted Use” means only the placement and maintenance of Equipment and
connections (in accordance with Section 2.3 of the Standard Lease Provisions)
with the communications cable and facilities of other tenants in the Datacenter
or the Building, in each case, consistent with a first-class mission critical
data center; provided that, with respect to any portion of the Premises
designated as “office space” the Permitted Use shall mean only general office
use, and/or to any portion of the Premises designated as “storage space” the
Permitted Use shall mean only storage of dry goods.

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

1.81. “Person” means an individual, general or limited partnership, limited
liability partnership or company, corporation, trust, estate, real estate
investment trust association or any other entity.

1.82. “Personal Information” is defined in Section 17.17 of the Standard Lease
Provisions.

1.83. “Power Payment” means, each month, an amount equal to the sum of: (a) the
Datacenter Power Payment and (b) the Uplift Power Payment.

1.84. “Premises” means the Datacenter Space together with the Pathway and
Support Space.

1.85. “Premises Restoration” is defined in Section 10.1.1 of the Standard Lease
Provisions.

1.86. “Prepaid Rent Amount” means the amount, if any, specified in Item 8(c) of
the Basic Lease Information.

1.87. “Project” is defined in Recital A to this Lease.

1.88. “Reference Rate” means the “prime rate” or “reference rate” announced from
time to time by Bank of America, N.T. & S.A. (or such reasonable comparable
national banking institution as is selected by Landlord in the event Bank of
America, N.T. & S.A. ceases to publish a prime rate or reference rate).

1.89. “Rent” is defined in Section 4.2 of the Standard Lease Provisions.

1.90. “Restoration” is defined in Section 10.1.2 of the Standard Lease
Provisions.

1.91. “Restoration Notice” is defined in Section 10.1.1 of the Standard Lease
Provisions.

1.92. “Review Expenses” means all review and processing fees, and costs, as well
as any reasonable professional, attorneys’, accountants’, engineers’ or other
consultants’ fees incurred by Landlord (including reasonable documentation of
such fees and costs) relating to any request by Tenant for Landlord’s consent,
including, but not limited to, any request for consent to a proposed Transfer.

1.93. “Security Deposit” is defined in Item 10 of the Basic Lease Information.

1.94. “Security Instruments”, means, collectively: (a) all present and future
ground leases and master leases of all or any part of the Campus, the Project,
the Building or the Datacenter; (b) present and future mortgages and deeds of
trust encumbering all or any part of the Campus, the Project, the Building or
the Datacenter; (c) all past and future advances made under any such mortgages
or deeds of trust; and (d) all renewals, modifications, replacements and
extensions of any such ground leases, master leases, mortgages and deeds of
trust, which now or hereafter constitute a lien upon or affect the Campus, the
Project, the Building or the Datacenter.

1.95. “Shared Electrical and Mechanical Equipment” means equipment that is
located in or outside of the Datacenter that services portions of the Datacenter
and/or the Building in addition to (and other than) the Datacenter Space and for
which Landlord reasonably determines that it is not commercially practical to
directly meter the consumption of electricity solely attributable to Tenant and
the Premises.

1.96. “State” means the state in which the Project is located.

1.97. “Substantially Completed” means that all of the applicable Landlord’s
Installations have been completed in accordance with the requirements set forth
in Part I of Exhibit “J” and all of the applicable Tenant Datacenter Space
Installations have been completed in accordance with the Tenant Datacenter Space
Installation Plan Documents, in each case excepting minor punch list items that
constitute the details of construction, decoration or mechanical adjustment, the
lack of completion of which shall not materially interfere with or delay
Tenant’s Permitted Use of the Premises.  Notwithstanding the foregoing, if any
Tenant Delay Days occur, the Landlord’s Installations and the Tenant Datacenter
Space Installations shall be deemed Substantially Completed on the date that
such Landlord’s Installations and Tenant Datacenter Space Installations would
have been Substantially Complete but for the occurrence of such Tenant Delay
Days.

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

1.98. “Successor” means, with respect to any Person: (a) an entity which is the
result of a conversion of such Person from one form of entity to a different
form of entity recognized by, and qualified to do business in, the State (such
as, by way of example only, a conversion from a corporation to a limited
liability company), (b) any successor corporation or other entity resulting from
a merger, consolidation, acquisition or other action with respect to such
Person, or (c) another Person that purchases all or substantially all of the
assets of such Person or of the parent company of such Person.

1.99. “Support Space” is defined in Item 5(c) of the Basic Lease Information.

1.100. “Taking” is defined in Section 10.2 of the Standard Lease Provisions.

1.101. “Taking Date” is defined in Section 10.2 of the Standard Lease
Provisions.

1.102. “Tangible Net Worth” means the excess of total assets over total
liabilities (in each case, determined in accordance with GAAP) excluding from
the determination of total assets all assets which would be classified as
intangible assets under GAAP, including, without limitation, goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises.

1.103. “Target Commencement Date” is defined in Item 7(a) of the Basic Lease
Information.

1.104. “Tenant Competitors” means the following five (5) entities: Dropbox,
Hightail, Egnyte, Watch Stocks and Accellion.

1.105. “Tenant” means Original Tenant, and any person or entity to whom or to
which all of Original Tenant’s interest in this Lease is assigned (or otherwise
transferred) in accordance with the provisions of Article 11 of the Standard
Lease Provisions.

1.106. “Tenant Datacenter Space Installation Plan Documents” is defined in
Section 4.1.5.1 of the Standard Lease Provisions.

1.107. “Tenant Datacenter Space Installations” is defined in Part II of
Exhibit “J” attached hereto.

1.108. “Tenant Delay Day” means any day of delay due to (a) Tenant’s request for
changes or additions to the Tenant Datacenter Space Installations after the
Effective Date, (b) Tenant’s failure to approve or disapprove within three (3)
Business Days any action item requiring Tenant’s approval or disapproval (unless
a greater period of time is provided for under the terms of this Lease or the
Tenant Datacenter Space Installation Plan Documents), (c) Tenant’s failure to
pay any invoiced expenses associated with the Tenant Datacenter Space
Installations by the applicable due date or (d) any material interference by
Tenant with the construction and installation of the Landlord’s Installations
and/or the Tenant Datacenter Space Installations.

1.109. “Tenant Installation Costs” is defined in Section 4.1.5.4 of the Standard
Lease Provisions.

1.110. “Tenant Parties” means collectively, Tenant, its Transferees and any
other Person claiming by, through or under Tenant, and their respective
contractors, clients, customers, uses, officers, directors, employees,
representatives, licensees, agents, and invitees.

1.111. “Tenant Party” means any of the Tenant Parties.

1.112. “Tenant’s Confidential Information” means: (a) the contents of any
documents disclosed to Landlord under Section 12.3 of the Standard Lease
Provisions, (b) the fact that Landlord and Tenant have entered into this Lease
and (c) any other information that is disclosed by Tenant that: (i) is marked as
confidential, proprietary, or with a similar legend or (ii) that the party
receiving the information otherwise should reasonably know to be confidential
based upon its content.

1.113. “Tenant’s Percentage Share” means, with respect to Property Taxes and
Insurance, 5.6% (provided that if the area of the Datacenter Space or the area
of all of the data center space in the Project changes, Landlord may recalculate
Tenant’s Percentage Share with respect to Property Taxes and Insurance, in which
case Tenant’s Percentage Share with respect to Property Taxes and Insurance
shall be recalculated by dividing the number of square feet of rentable area in
the Datacenter Space by the number of square feet of data center space in the
Project, and expressing such quotient in the form of a percentage).  Landlord
and Tenant acknowledge that Tenant’s Percentage Share is a “deemed” share, which
has been calculated by taking into consideration the rentable square feet of all
space that is included collectively in and/or serving the Datacenter Space.

 

 

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

1.114. “Tenant’s Personal Property” means, collectively, all Equipment, cable,
wiring, connecting lines, and other installations or property installed or
placed by or for on behalf of Tenant anywhere in the Building, the Datacenter,
and/or the Premises (including, but not limited to the Tenant’s Security System,
if any).

1.115. “Tenant’s Security System” is defined in Section 9.3.2 of the Standard
Lease Provisions.

1.116. “Term” means the Initial Term, as such Initial Term may be extended by
exercise of any right of Tenant hereunder to extend the term of this Lease (as
provided in Item 7(d) of the Basic Lease Information), or otherwise upon the
written agreement of Landlord and Tenant.

1.117. “Transfer” means and includes any of the following: (a) a sublease all or
any part of the Premises, (b) an assignment of the Lease, (c) entering into any
other agreement (i) that permits a third party (other than Tenant’s employees
and occasional guests) to occupy or use any portion of the Premises or
(ii) otherwise assigns, transfers, mortgages, pledges, hypothecates, encumbers
or permits a lien to attach to Tenant’s interest under this Lease or (d) a
direct or indirect transfer, assignment, pledge, or hypothecation of a
Controlling interest in Tenant.

1.118. “Transfer Request” means a written request for Landlord’s consent to a
Proposed Transfer, which includes a statement containing: (a) the name and
address of the proposed Transferee; (b) current, certified financial statements
of the proposed Transferee, and any other information and materials (including,
without limitation, credit reports, business plans, operating history, bank and
character references) required by Landlord to assist Landlord in reviewing the
financial responsibility, character, and reputation of the proposed Transferee;
and (c) all of the principal terms of the proposed Transfer;.

1.119. “Transferee” means any Person to whom a Transfer is made or sought to be
made.

1.120. “Uplift Power Payment” means the product of: (a) the Cooling Load Factor
specified in Item 12 of the Basic Lease Information (expressed as a decimal
amount) and (b) the Datacenter Power Payment; provided that if Landlord
determines that Actual Electrical Costs incurred in connection with operation of
the Shared Electrical and Mechanical Equipment can be metered and allocated on a
prorated/actual basis (based on actual use of Critical Load Power), or if Tenant
does not implement and at all times maintain during the Term a commercially
reasonable cold aisle containment system for the entire Datacenter Space,
Landlord may elect to calculate the Uplift Power Payment as Tenant’s share
(based on Tenant’s actual use of Critical Load Power) of the Actual Electrical
Costs incurred in connection with operation of the Shared Electrical and
Mechanical Equipment.  Landlord and Tenant acknowledge that the Uplift Power
Payment is intended to reimburse Landlord for electricity used by Shared
Electrical and Mechanical Equipment.

1.121. “[***] Datacenter Space” means [***] of datacenter space in the [***],
which is leased by Tenant pursuant to the [***] Lease.

1.122. “[***] Lease” means that certain Wholesale Datacenter Lease of even date
herewith by and between Vantage Data Centers [***], LLC and Tenant with respect
to the lease of the [***] Datacenter Space.

Terms in initial capitals that are not defined in Article 1 shall have the
meanings given to them elsewhere in this Lease.

2. LEASE OF PREMISES.

2.1. Lease of Premises; Quiet Enjoyment; Access.  In consideration of the
covenants and agreements to be performed by Tenant, and upon and subject to the
terms and conditions of this Lease, Landlord leases the Premises to Tenant for
the Term and Tenant Leases the Premises from Landlord for the Term.  Subject to
all of the terms and conditions of this Lease, Tenant shall quietly have, hold
and enjoy the Premises without hindrance from Landlord or any person or entity
claiming by, through or under Landlord.  Subject to the terms and conditions of
this Lease (including, without limitation, the Datacenter Rules and Regulations)
and Landlord’s Access Control Systems and other access control protocols, Tenant
shall have access to the Datacenter Space and the Premises twenty-four (24)
hours per day, seven (7) days per week.  Tenant acknowledges and agrees that it
understands that all persons in the Datacenter and other portions of the
Building and the activities of all such persons are and shall be subject to
surveillance by video camera and/or otherwise by Landlord’s agents and
employees.

2.2. Condition of Premises.  Tenant acknowledges and agrees that: (a) Tenant has
inspected the Building, the Datacenter and the Premises and accepts them in
their “AS IS, WHERE IS” condition, (b) that neither Landlord nor any of its
agents have made any representations or warranties (express or implied) with
respect to the condition of the Campus, the Project, the Building, the
Datacenter or the

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Premises or their suitability or fitness for the conduct of Tenant’s Permitted
Use, its business or for any other purpose, and (c) except for the Landlord’s
Installations specifically described in Exhibit “J” attached hereto, Landlord
has no obligation to construct or install any improvements in or to make any
other alterations or modifications to the Campus, the Project, the Building, the
Datacenter or the Premises; provided that nothing in this Section 2.2 shall
release Landlord from or otherwise reduce Landlord’s obligations under
Exhibit “J” attached hereto or under Sections 8.1 and 9.1 below.  The taking of
possession of the Premises by Tenant shall conclusively establish that the
Premises and the Campus, the Project, the Building and the Datacenter were at
such time in good order and clean condition.  In addition, without limiting the
generality of the foregoing, it is understood and agreed that:

2.2.1. Tenant shall have the sole responsibility, at its expense, to secure any
and all governmental permits and/or approvals relating to Tenant’s use of the
Premises (except for any permits and/or approvals that are directly required in
connection with any of the Landlord’s Installations or the Building or location
apart from the Premises).

2.2.2. Except to the extent set forth in Section 4.1.5 below, Tenant shall have
the sole responsibility, at its expense, to install (in accordance with best
practices in the datacenter industry) all of its Equipment and other Tenant’s
Personal Property in the Datacenter Space.

2.2.3. Except to the extent (if it all) expressly provided in Exhibit “J”
attached hereto, Tenant shall, at its sole cost and expense, be responsible for
the installation of: (a) all power circuits and rack grounding to the base
Building grounding grid system required to distribute in the Datacenter Space
the electrical power delivered by Landlord from the Power Distribution Units
(“PDUs”) serving the Datacenter Space (including, without limitation, all Remote
Power Panels (“RPPs”), power distribution whips, receptacles and other
electrical installations), (b) a commercially reasonable cold aisle containment
system with respect to the entire Datacenter Space, (c) any and all
installations and or equipment that are required to transform the electrical
power delivered by Landlord to the PDUs serving the Datacenter Space in any
manner required by Tenant’s Equipment or other Tenant’s Personal Property, and
(d) for all ladder rack, cable management, racks, other containment solutions
and other installations that are required for use of the Datacenter Space;
provided that, Tenant shall use an electrical contractor reasonably approved by
Landlord to perform any tap-in to the Building’s electrical system located at
the PDUs that are required to distribute electrical power in the Datacenter
Space.  If and to the extent that any modifications to the Building Systems are
required to accommodate any nonlinear loads imposed by Tenant’s Equipment or
other Tenant’s Personal Property (or to eliminate or remediate any problems
caused by any such nonlinear loads, Landlord shall make such modifications and
Tenant shall reimburse Landlord for all costs incurred by Landlord in making
such modifications, which reimbursement payment shall be due within thirty (30)
days following Landlord’s written invoice therefor.

2.3. Common Areas; Meet Me Room; Cross Connections.

2.3.1. Common Areas Generally.  The Common Areas shall be subject to the
exclusive management and control of Landlord, and Tenant shall comply with all
rules and regulations (including, but not limited to, the Datacenter Rules and
Regulations) pertaining to the Common Areas, provided that such actions do not
impede Tenant’s use of, or access to, the Premises.  Landlord shall have the
right from time to time to designate, relocate and limit the use of particular
areas or portions of the Common Areas.  Landlord shall also have the right to
close all or any portion of the Common Areas as may, in the sole discretion of
Landlord, be necessary to prevent a dedication thereof or the accrual of any
rights in any person.  For the avoidance of doubt, it is understood and agreed
that Landlord owns and has sole and exclusive rights to the conduit
infrastructure entering the Building and connecting all data center rooms
located throughout the Building to the Meet-Me Room (and that such conduit
infrastructure is not part of the Common Areas).  Should any of the Common Areas
be materially changed, materially reduced or closed, with the result that such
material change, material reduction or closure is reasonably likely to have a
material adverse effect on Tenant’s use of the Premises for the Permitted Use,
then notice shall be provided to Tenant at least ten (10) business days in
advance (except for emergencies or other urgent situations, where notice shall
be provided to Tenant as soon as is reasonably practicable under the
circumstances).

2.3.2. Meet Me Room; Cross Connections.  Tenant acknowledges and agrees that all
interconnections between the systems of Tenant and those of other tenants of the
Datacenter and/or the Building must be made in the Meet-Me-Room.  Tenant is
responsible for the costs and installations of all cable(s) and/or fiber
(a) between the Datacenter Space and the area within the Datacenter where
connections to the Meet Me Room are made and (b) within the Pathway.  Tenant
acknowledges that the Meet-Me Room is operated by the Meet Me Room Operators and
that all operations in the Meet-Me Room (including all Meet-Me Room Services),
and all Tenant presence in the Meet-Me Room (including, but not limited to,
Cross Connections made in Landlord’s Meet- Me Room interconnection rack) are
governed and controlled by the Meet Me Room Operators; each and all of which is
subject to such agreements and costs as are required, from time to time, by the
Meet Me Room Operators.  Cross Connections may be requested by Tenant, and
subject to any restrictions relating to the Project or Campus, may be made (at
Tenant’s expense) in accordance with (and subject to all of the terms and
conditions of) the Meet Me Room Operators’ standard practices (which shall be
consistent with the customary practices of similarly situated entities providing
similar services within the telecommunications industry).

 

Vantage Confidential and Proprietary

 

 

 

--------------------------------------------------------------------------------

2.4. Parking.  In connection with Tenant’s lease of the Premises, during the
Term, Tenant shall be entitled to the use of unreserved vehicle parking spaces
in the parking facilities from time to time associated with the Building (or in
portions thereof designated by Landlord) on a first-come, first-served, as
available basis.  Tenant acknowledges and agrees that: (a) Landlord, in its sole
and absolute discretion, shall have the right to assign any unreserved and
unassigned parking spaces and/or make all or a portion of such spaces reserved
and (b) that Tenant shall have no right to use any spaces which have been
specifically assigned to other tenants or other parties or otherwise designated
as reserved.  Should Landlord make all spaces for the Campus reserved, Landlord
shall give Tenant thirty (30) days notice and provide reasonable alternative
parking.  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or any other Tenant Party or their respective employees,
suppliers, shippers, customers, or invitees to be loaded, unloaded, or parked in
areas other than those designated by Landlord for such activities.  If Tenant
permits or allows any of the prohibited activities described in this
Section 2.4, then Landlord shall have the right, without notice, in addition to
such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost to Tenant, which cost shall be payable
within thirty (30) days following written invoice by Landlord.  All
responsibility for damage to cars is assumed by the users of the Campus’s
parking facilities.

2.5. Portability.  If, during the Initial Term, Tenant desires to lease other
space on the Campus in lieu of its lease of the Datacenter Space, the terms of
Exhibit “I” attached hereto shall apply.

3. TERM.

3.1. Term; Early Occupancy.

3.1.1. Term.  The term of this Lease, and Tenant’s obligation to pay Rent under
this Lease, shall commence on the Commencement Date and shall continue in effect
for the Term, unless this Lease is earlier terminated as provided herein.

3.1.2. Early Occupancy.  During the Early Occupancy Period (if any) specified in
Item 7(c) of the Basic Lease Information, Tenant shall have the right to enter
upon the Premises during normal business hours (and at other times permitted by
Landlord) for the purpose of installing its Equipment and other Tenant’s
Personal Property therein, provided that Tenant does not interfere with
Landlord’s efforts to deliver possession of the Premises with all of the
Landlord’s Installations and the Tenant Datacenter Space Installations
Substantially Completed, as reasonably determined by Landlord.  During such
Early Occupancy Period (if any), each and every provision of this Lease shall be
in full force and effect (excluding the provisions set forth in Section 8.1,
below, and Exhibit “H” attached hereto, which shall not be applicable until the
Commencement Date); provided however, that Tenant shall have no obligation to
pay to Landlord any Base Rent for the Datacenter Space with respect to any
portion of the Early Occupancy Period (but for the avoidance of doubt, it is
understood and agreed that Tenant shall be required to pay any and all
electricity charges that accrue to the Datacenter Space during the Early
Occupancy Period and for Base Rent associated with the Improvement Allowance as
set forth in Item 8(a) of the Basic Lease Information).  It is understood and
agreed, however, that Tenant shall have no right to commence business operations
in or from any portion of the Premises prior to the Commencement Date.

3.2. Delivery of Premises.  Landlord shall use commercially reasonable efforts
to tender to Tenant delivery of possession of the Premises with all of the
Landlord’s Installations and the Tenant Datacenter Space Installations (to the
extent set forth in the Tenant Datacenter Space Installation Plan Documents)
Substantially Completed on or before the Target Commencement Date.  If Landlord
shall fail to so tender to Tenant delivery of possession of the Premises on or
before the Target Commencement Date for any reason, then provided that Landlord
uses commercially reasonable efforts to tender to Tenant delivery of possession
of the Premises with all of the Landlord’s Installations and the Tenant
Datacenter Space Installations (to the extent set forth in the Tenant Datacenter
Space Installation Plan Documents) Substantially Completed as soon as reasonably
possible thereafter, Landlord shall not be deemed in default hereunder, this
Lease shall not be void or voidable, the Term of this Lease shall not be
extended (provided, however the Commencement Date shall be delayed until
Landlord tenders to Tenant delivery of possession of the Premises with all of
the Landlord’s Installations and the Tenant Datacenter Space Installations (to
the extent set forth in the Tenant Datacenter Space Installation Plan Documents)
Substantially Completed), Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom and the Commencement Date shall be deemed to occur on
the date on which Landlord shall complete such Landlord’s Installations and such
Tenant Datacenter Space Installations and tender to Tenant delivery of
possession of the Premises.

 

 

 

Vantage Confidential and Proprietary

 

 

 

--------------------------------------------------------------------------------

4. BASE RENT AND OTHER CHARGES.

4.1. Base Rent; Installation Fee; Electrical Power.

4.1.1. Base Rent.  Commencing on the Commencement Date, Tenant shall pay to
Landlord base rent (the “Base Rent”) for the Premises in the amounts set forth
in Item 8(a) of the Basic Lease Information.  All Base Rent shall be paid to
Landlord in monthly installments in advance of the first day of each and every
month throughout the Term of this Lease; provided, however, that: (a) the
Prepaid Rent Amount, if any, shall be payable within seven (7) business days of
Tenant’s execution of this Lease and (b) if the Commencement Date does not
commence on the first day of a calendar month, the Base Rent for such partial
calendar month shall be paid by Tenant to Landlord within five (5) business days
of the Commencement Date.  Except as expressly provided herein (e.g., with
respect to the Prepaid Rent), Tenant shall not pay any installment of Rent more
than one (1) month in advance.

4.1.2. Electrical Power.  Tenant shall pay for all electricity provided as
Critical Load Power to the Datacenter Space and required to operate the Shared
Electrical and Mechanical Equipment in accordance with this
Section 4.1.2.  Except to the extent provided otherwise in Exhibit “J” attached
hereto, the Electrical Metering Equipment shall be installed by Landlord at
Landlord’s cost and Landlord shall bill Tenant monthly for the Power
Payment.  Unless Landlord shall specify otherwise, such Electrical Metering
Equipment shall measure electricity delivered to the supply side of the PDUs for
the Datacenter Space.  Tenant shall pay the Power Payment to Landlord, as
Additional Rent (defined below), within thirty (30) days of delivery of a
written invoice with respect to each such Power Payment.  Landlord and Tenant
acknowledge that the Uplift Power Payment is intended to reimburse Landlord for
electricity used by Shared Electrical and Mechanical Equipment.  For the
avoidance of doubt, it is the intent of the Parties that this Section 4.1.2
represents a mechanism only for Landlord’s cost recovery with regard to
electricity provided to and/or used in or with respect to the Premises, and that
there is no intent for Tenant’s Power Payment to include any element of profit
to the Landlord in connection therewith.

4.1.3. Tenant’s Percentage Share of Increases in Insurance and Property
Taxes.  Subject to the provisions of this Lease and in accordance with
Exhibit “E”, attached hereto, in addition to paying Base Rent, with respect to
each applicable Expense Year (defined in Exhibit “E”) Tenant shall also pay
(a) Tenant’s Percentage Share of the positive excess, if any, of Insurance
(defined in Exhibit “E”) allocable hereunder to such applicable Expense Year
over Insurance allocable hereunder to the Base Year, and (b) Tenant’s Percentage
Share of the positive excess, if any, of the Property Taxes (defined in
Exhibit “E”) allocable hereunder to such applicable Expense Year over the
Property Taxes allocable hereunder to the Base Year.

4.1.4. Installation Fee/Other Charges.  In addition to paying the Base Rent,
upon Tenant’s execution of this Lease, Tenant shall pay the Installation Fee as
partial consideration for the fixturization of the Datacenter as shall be set
forth in Exhibit “J” attached hereto and costs incurred by Landlord’s in
connection with this Lease and Tenant’s commencement of operations within the
Premises.

4.1.5. Tenant Installation Costs.  Landlord shall manage the construction of the
Tenant Datacenter Space Installations on Tenant’s behalf in accordance with the
terms of this Section 4.1.5.

4.1.5.1. Prior to commencement of construction on the Tenant Datacenter Space
Installations, Landlord shall submit a detailed estimate of the Tenant
Installation Costs (defined below) and a list of the specifications for such
associated Tenant Datacenter Space Installations (including equipment type and
quantity) for review and approval by Tenant (the “Tenant Datacenter Space
Installation Plan Documents”).  Tenant shall have a period of five (5) business
days following receipt of such Tenant Datacenter Space Installation Plan
Documents to provide its approval to Landlord or to notify Landlord of any
modifications that it desires to make to the scope, type, timing or quantity of
the installations (subject to Landlord’s approval in its reasonable discretion);
provided, however, if Tenant fails to so notify Landlord within the five (5)
business days period, Tenant shall be deemed to have provided its consent to the
Tenant Datacenter Space Installation Plan Documents as provided by Landlord.  In
the event that the estimated Tenant Installation Costs as set forth in the
Tenant Datacenter Space Installation Plan Documents for the Datacenter Space and
the [***] Datacenter Space, in the aggregate, exceed the Improvement Allowance,
then Tenant shall pay the difference to Landlord in a lump sum payment, as
Additional Rent, within ten (10) days following receipt of an invoice from
Landlord (which invoice may be provided to Tenant in advance of and as a
condition precedent to Landlord incurring the expenses associated therewith, as
determined in Landlord in its sole discretion).  If the parties modify the
scope, type, timing or quantity of the Tenant Datacenter Space Installations
pursuant to this Section 4.1.5.1, the scope, type, timing or quantity set forth
in the finalized Tenant Datacenter Space Installation Plan Documents shall
control over the scope, type, timing or quantity of such installations as set
forth on Exhibit “J”.  If the Tenant Datacenter Space Installation Plan
Documents are not agreed upon by Landlord and Tenant within ten (10) business
days following the date of delivery of the initial Tenant Datacenter Space
Installation Plan

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

 

--------------------------------------------------------------------------------

Documents to Tenant, then the Target Commencement Date and/or the Commencement
Date, in Landlord’s discretion, shall be delayed by one (1) day for each one (1)
day delay in obtaining fully-approved Tenant Datacenter Space Installation Plan
Documents.

4.1.5.2. Following finalization and approval of the Tenant Datacenter Space
Installation Plan Documents, as set forth in Section 4.1.6.1 above, Landlord
shall provide Tenant with an estimated construction schedule and estimated costs
with respect to the installations set forth on the finalized Tenant Datacenter
Space Installation Plan Documents, which Landlord may update from time to time
during the course of construction upon notice to Tenant.  The documents provided
to Tenant by Landlord pursuant to this Section 4.1.5.2 shall be incorporated
into and deemed to be part of the Tenant Datacenter Space Installation Plan
Documents for purposes of this Section 4.1.5.

4.1.5.3. Landlord shall provide Tenant with monthly statements setting forth the
total Tenant Installation Costs incurred as of the date of the statement.  In
addition, Landlord shall deliver to Tenant, within sixty (60) days after the
completion of all Tenant Datacenter Space Installations, or as soon thereafter
as is practicable, a final statement of the total Tenant Installation Costs
actually incurred by Landlord.  If the final statement indicates that the actual
Tenant Installation Costs for the Datacenter Space and the [***] Datacenter
Space, in the aggregate, exceed the Improvement Allowance plus any additional
amounts paid by Tenant pursuant to Section 4.1.5.1 above, Tenant shall pay the
deficiency to Landlord as Additional Rent within thirty (30) days following
receipt of the final statement.  The expiration or early termination of this
Lease shall not affect the obligations of Tenant pursuant to this
Section 4.1.5.3.

4.1.5.4. For purposes of this Section 4.1.5, “Tenant Installation Costs” means
(a) the total out-of-pocket costs incurred by Landlord in relation to the Tenant
Datacenter Space Installations, without markup for profit, including, without
limitation, amounts paid to contractors and suppliers, and (b) a project
management fee equal to five percent (5%) of the costs incurred by Landlord
pursuant to clause (a) of this Section 4.1.5.4, not to exceed Eighty Thousand
Dollars ($80,000.00) in the aggregate for project management of the Tenant
Datacenter Space Installations for both the Datacenter and the [***] Datacenter.

4.1.5.5. In furtherance of completion of the Tenant Datacenter Space
Installations as set forth in this Lease, Tenant agrees to diligently and
promptly work with Landlord with respect to the design and implementation of the
Tenant Datacenter Space Installations and to provide all approvals and other
input in a prompt and timely manner and, if applicable, by the dates or within
the timeframes set forth in the Tenant Datacenter Space Installation Plan
Documents.  If any Tenant Datacenter Space Installations are not completed in a
timely manner due in whole or in part to a Tenant Delay Day, the parties agree
that the Commencement Date Conditions and Landlord’s obligations to complete the
Tenant Datacenter Space Installations shall be deemed to be Substantially
Completed on the date that such Tenant Datacenter Space Installations would have
been Substantially Completed but for the occurrence of such Tenant Delay Days,
as determined by Landlord in its discretion.

4.2. Payment of Rent Generally.  Base Rent, all forms of Additional Rent
(defined below) payable hereunder by Tenant and all other amounts, fees,
payments or charges payable hereunder by Tenant shall: (a) each constitute rent
payable hereunder (and shall sometimes collectively be referred to herein as
“Rent”), (b) be payable in lawful money of the United States to Landlord when
due, without (except as expressly provided otherwise in this Lease) any prior
notice or demand therefor and without (except as expressly provided otherwise in
this Lease) any abatement, offset or deduction whatsoever, and (c) be payable to
Landlord at the address of Landlord specified for payment of Rent in Exhibit “B”
(or to such other person or to such other place as Landlord may from time to
time designate in writing to Tenant).  No receipt of money by Landlord from
Tenant after the termination of this Lease, the service of any notice, the
commencement of any suit, or a final judgment for possession shall reinstate,
continue or extend the Term of this Lease or affect any such notice, demand,
suit or judgment.  No partial payment by Tenant shall be deemed to be other than
on account of the full amount otherwise due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Landlord shall be entitled to accept such
payment without compromise or prejudice to any of the rights of Landlord
hereunder or under any Laws.  If the Commencement Date or the date of expiration
or any earlier termination of this Lease falls on a date other than the first or
last day of a calendar month, respectively, the Rent payable for such partial
calendar month shall be prorated based on a per diem basis.

4.3. Late Payments.  Tenant hereby acknowledges and agrees that the late payment
of Rent shall cause Landlord to incur administrative costs not contemplated
under this Lease and other damages, the exact amount of which would be extremely
difficult or impractical to fix.  Landlord and Tenant agree that if a Late
Charge Delinquency shall occur, Tenant shall pay to Landlord upon demand: (a) a
late charge (“Late Charge”) equal to two and one-half percent (2.5%) of the
amount overdue to cover such additional administrative costs and damages, and
(b) interest on all such delinquent amounts at the Default Rate from the date
such amounts are first delinquent until the date the same are paid.  The
acceptance by Landlord of any Late Charge and/or interest under this Section 4.3
shall not: (i) be deemed to constitute a waiver by Landlord of Tenant’s default
with respect to the overdue amount, or (ii) prevent Landlord from exercising any
of the other rights and remedies available to Landlord hereunder or under any
Laws.

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

 

--------------------------------------------------------------------------------

4.4. Invoicing.  During the Term, Landlord shall not submit more than two (2)
invoices per month to Tenant pursuant to this Lease.

5. TAXES ON TENANT’S PERSONAL PROPERTY; OTHER TAXES.

5.1. Taxes on Tenant’s Personal Property.  Tenant shall be liable for and shall
pay prior to delinquency (and Tenant hereby agrees to indemnify, defend and hold
Landlord harmless from and against any Claims arising out of, in connection
with, or in any manner related to) all governmental fees, taxes, tariffs and
other charges levied directly or indirectly against any Tenant’s Personal
Property or other personal property, fixtures, machinery, apparatus, systems,
connections, interconnections and appurtenances located in or used by Tenant in
or in connection with the Premises (excluding, however, machinery, apparatus,
systems, connections, interconnections and appurtenances owned by Landlord).  If
any such fees, taxes, tariffs and other charges for which Tenant is liable are
levied or assessed against Landlord or Landlord’s property, and if Landlord
elects to pay the same, Tenant shall pay to Landlord, within thirty (30) days of
Landlord’s written invoice therefor, that part of such taxes for which Tenant is
liable hereunder.

5.2. Additional Taxes.  Tenant shall pay to Landlord, within thirty (30) days of
Landlord’s written invoice therefor, and in such manner and at such times as
Landlord shall direct from time to time by written notice to Tenant, any excise,
sales, privilege or other tax, assessment or other charge (other than income or
franchise taxes) imposed, assessed or levied by any Governmental Authority or
agency upon Landlord on account of: (a) the Rent payable by Tenant hereunder (or
any other benefit received by Landlord hereunder), including, without
limitation, any gross receipts tax, license fee or excise tax levied by any
Governmental Authority, (b) this Lease, Landlord’s business as a lessor
hereunder, and the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of any portion of the Premises (including,
without limitation, any applicable possessory interest taxes), (c) this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises, or (d) otherwise in respect of or as a
result of the agreement or relationship of Landlord and Tenant hereunder.

6. SECURITY DEPOSIT.

6.1. Security Deposit – General.  Within five (5) days of the execution of this
Lease, Tenant shall deposit with Landlord the Security Deposit specified in Item
10 of the Basic Lease Information.  Landlord shall hold the Security Deposit as
security for the performance by Tenant of Tenant’s covenants and obligations
under this Lease, it being expressly understood and agreed that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Landlord’s damages in case of default by Tenant.  The Security Deposit shall be
held by Landlord without liability to Tenant for interest, and Landlord may
commingle such deposit with any other funds held by Landlord.  Upon the
occurrence of any Event of Default, Landlord may, from time to time, without
prejudice to any other remedy, apply the Security Deposit to the extent
necessary to make good any arrears of Rent, and any other payment, damage,
injury, expense or liability caused to Landlord by such Event of
Default.  Following any application of the Security Deposit, Tenant shall pay to
Landlord within ten (10) days of Landlord’s written demand therefor, the amount
so applied in order to restore the Security Deposit to the amount thereof
immediately prior to such application.  Subject to the requirements of, and
conditions imposed by any and all Laws applicable to security deposits under
commercial leases, Landlord shall, within the time required by such Laws, or if
there is no such requirement, within sixty (60) days after the expiration of the
Term of this Lease (or the earlier termination of this Lease), return to Tenant
the portion (if any) of the Security Deposit remaining after deducting all
damages, charges and other amounts owing by Tenant to Landlord under this
Lease.  Landlord and Tenant agree that such deductions shall include, without
limitation, all damages and losses that Landlord has suffered or that Landlord
reasonably estimates that it shall suffer as a result of any default under this
Lease by Tenant.  In the event the provisions of any Laws applicable to security
deposits under commercial leases, now or hereinafter in force, which restricts
the amount or types of claims that a landlord may make upon a security deposit
or imposes upon a landlord (or its successors) any obligation with respect to
the handling or return of security deposits, conflict with the terms and
conditions of this Section 6, the terms and conditions of this Section 6 shall
govern (and Tenant hereby waives any provisions of any Laws applicable to
security deposits under commercial leases that are in conflict with any of the
terms and conditions of this Section 6).

6.2. Reduction of Security Deposit.  Provided that (a) on the date that is
thirteen (13) months after the Commencement Date, there exists no uncured Event
of Default by Tenant under this Lease or the [***] Lease and (b) not more than
one (1) Event of Default shall have occurred under this Lease or the [***] Lease
during the first thirteen (13) months of the Initial Term, then the Security
Deposit shall be applied toward Base Rent due under this Lease in the thirteenth
(13th) and fourteenth (14th) months of the Initial Term.

 

 

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

 

--------------------------------------------------------------------------------

 

7. USE.

7.1. Permitted Use.  Tenant shall use the Premises only for the Permitted
Use.  Any other use of the Premises is subject to Landlord’s prior written
consent, which consent may be withheld or conditioned in Landlord’s sole and
absolute discretion.  Without limiting the generality of the foregoing:
(a) Tenant shall not use the Premises, or permit the Premises to be used for any
Conflicting Use and (b) Tenant may not provide MMR Services in the Premises or
any other portion of the Building, or refer to the Premises as a “meet-me
room”.  If, as a result of Tenant’s acts or omissions or failure to comply with
the provisions of this Lease, the insurance rates for the Campus, the
Datacenter, the Building or the Project shall be increased, then Tenant shall
reimburse Landlord for the amount of any such increase within thirty (30) days
after delivery of written invoice therefor by Landlord.  Tenant shall be
responsible for any losses, costs or damages in the event that unauthorized
parties gain access to the Premises, the Building or the Datacenter through
access cards, keys or other access devices provided to Tenant by Landlord,
unless Tenant has informed Landlord in writing of the loss (or other transfer)
of the access mechanism and Landlord has failed to act to revoke access to that
mechanism (e.g. removing access for a lost key card) within a reasonable period
of time following written notification from Tenant.

7.2. Datacenter Rules and Regulations.  Tenant’s Permitted Use shall be subject
to, and Tenant, and Tenant’s agents, employees and invitees shall comply fully
with all requirements of the Datacenter Rules and Regulations.  Tenant shall
abide by and faithfully and strictly observe and comply with the Rules and
Regulations, and shall further be responsible for the compliance by all other
Tenant Parties with such Datacenter Rules and Regulations.  Landlord shall not
enforce the Datacenter Rules and Regulations against Tenant in a discriminatory
manner, but Landlord shall not be liable for any violation of such rules and
regulations by any other tenant or occupant of the Campus, the Building or the
Project.

7.3. Compliance with Laws; Hazardous Materials.

7.3.1. Compliance with Laws.  Except to the extent triggered by Tenant’s
particular use and/or by Tenant’s Alterations, Landlord, at Landlord’s sole cost
and expense, shall timely take all action required to (a) correct any failure of
the Premises to comply with any Laws in effect as of the Commencement Date and
(b) cause the Common Areas to comply with all applicable Laws, in each case when
such compliance is required.  Except for any Landlord Installations or as set
forth in the foregoing sentence, Tenant, at Tenant’s sole cost and expense,
shall timely take all action required to cause the Premises (and to the extent
triggered by Tenant’s particular use and/or by Tenant’s Alterations, Equipment,
other Tenant’s Personal Property, other portions of the Datacenter and/or
Building) to comply in all respects with all Laws affecting the Campus or the
Project now or in the future applicable to the Premises and with all rules,
orders, regulations and requirements of any applicable fire rating bureau or
other organization performing a similar function.  Landlord represents and
warrants that, to Landlord’s Knowledge, the construction and the operation of
the Project comply in all respects with all Laws affecting the Project and with
all rules, orders, regulations and requirements of any applicable laws.

7.3.2. Hazardous Materials.  No Hazardous Materials shall be Handled upon,
about, in, at, above or beneath the Premises or any portion of the Campus, the
Building or the Project by or on behalf of Tenant, or any other Tenant
Parties.  Notwithstanding the foregoing, normal quantities of those Hazardous
Materials customarily used in the conduct of the Permitted Use may be used at
the Premises without Landlord’s prior written consent, but only in compliance
with all applicable Environmental Laws (defined below) and only in a manner
consistent with Institutional Owner Practices.  If any Hazardous Materials shall
become present in, on, under or about (or shall be released from) the Premises,
the Campus or the Project as a result of any act or omission of any Tenant
Party, Tenant shall (a) take all actions (or at Landlord’s election, reimburse
Landlord for taking all actions) necessary to restore the Campus or the Project
(or the applicable portion thereof) to the condition existing prior to the
introduction of such Hazardous Materials (notwithstanding any less stringent
standards or remediation allowable under applicable Environmental Laws) and
(b) shall indemnify, defend and hold harmless Landlord from and against any and
all Claims arising out of or relating to the introduction, presence or release
of such Hazardous Materials.

7.4. Electrical Power Threshold.  Tenant’s actual use of Critical Load Power in
the Datacenter Space, as determined by the Electrical Metering Equipment, shall
not at any time, exceed the Electrical Power Threshold.  All equipment
(belonging to Tenant or otherwise) located within the Datacenter Space shall be
included in the calculation of Tenant’s actual use of Critical Load Power in the
Datacenter Space.  Tenant shall, upon receipt of written notice, promptly cease
the use of any Equipment or other Tenant’s Personal Property that Landlord
reasonably believes shall cause Tenant’s use of Critical Load Power in the
Datacenter Space to exceed the Electrical Power Threshold.  If Tenant shall fail
to reduce its use of Critical Load Power to a level that complies with the terms
of this Section 7.4 within twenty-four (24) hours after receiving such a notice
from Landlord, Landlord shall have the right to disconnect power to the
applicable circuit or circuits.

7.5. Structural Load.  Tenant shall not place a load upon the Datacenter Space
exceeding the number of pounds of live load per square foot specified in
Paragraph 5 of Part I of Exhibit “H”.  Any cabinets, cages or partitions
installed in the Datacenter Space (whether installed by Landlord or by any
Tenant Party) shall be included in the calculation of the live load.

 

Vantage Confidential and Proprietary

 

--------------------------------------------------------------------------------

 

8. SERVICES TO BE PROVIDED BY LANDLORD.

8.1. Services.  Beginning on the Commencement Date and continuing throughout the
Term, Landlord shall provide (or cause to be provided) the following services
with respect to the Premises, the Datacenter and/or the Building, as applicable:

8.1.1. Access Control.

8.1.1.1. Generally.  Landlord shall provide Landlord’s Access Control
Systems.  Landlord disclaims any and all other responsibility or, obligation to
provide additional access control (or any security) to the Building, the
Datacenter, the Premises, or any portion of any of the above.  Landlord reserves
the right, to be exercised by Landlord in its sole and absolute discretion, but
without assuming any duty, to institute additional access control measures in
order to further control and regulate access to the Building, the Datacenter or
any part thereof.  Landlord shall not, under any circumstances, be responsible
for providing or supplying security services to the Premises or any part of the
Datacenter or the Building in excess of the Landlord’s Access Control Systems
(and Landlord shall not under any circumstances be deemed to have agreed to
provide any services in excess of the above specified Landlord’s Access Control
Systems).  Landlord shall use commercially reasonable efforts to keep all
Landlord Access Control Systems in good working order.  In the event that one or
more systems is not working for whatever reason, with the result that such
failure has a material adverse effect on the overall functionality of Landlord’s
Access Control Systems and the security of the Premises, Landlord shall promptly
notify Tenant of the issue and, if applicable, put in place another system or
other reasonable mitigation to maintain adequate security of the Premises.

8.1.1.2. Access Lists.  Landlord shall require each Datacenter Tenant (defined
below) to provide an access list (as updated and/or modified from time to time
by the applicable Datacenter Tenant, a “Datacenter Tenant Access List”)
designating employees of such Datacenter Tenant that are permitted to enter the
Datacenter.  Each employee designated by each Datacenter Tenant on each
Datacenter Tenant Access List shall receive a security authorization (an “Access
Authorization”).  If any person seeking to gain access to the Datacenter (other
than any Landlord Party) is not on a current Datacenter Tenant Access List, then
such person shall be refused access to the Datacenter; provided that so long as
an employee or representative of any Datacenter Tenant has escort authorization
as specifically indicated on a current Datacenter Tenant Access List, such
employee or representative of a Datacenter Tenant may escort any visitor
including, without limitation, any vendor, supplier, partner, customer or
visitor of the applicable Datacenter Tenant that is not on a Datacenter Tenant
Access List to and/or within the Datacenter.  In no event shall Landlord permit
any representative or employee of any Datacenter Tenant that does not have
escort authorization to escort any person that is not on a Datacenter Tenant
Access List to and/or within the Datacenter.  “Datacenter Tenant” means a tenant
of the Datacenter (including Tenant).

8.1.1.3. Tenant shall be solely responsible for updating its Datacenter Tenant
Access List (the “Tenant’s Access List”) and providing any changes to Landlord
(and any such update shall become effective one (1) business day after the same
is delivered to Landlord).  In any instance where any party seeking to access
the Datacenter on behalf of Tenant is refused access to the Datacenter, Landlord
shall promptly notify Tenant of such incident and cooperate with Tenant, at
Tenant’s sole cost and expense, in connection with Tenant’s investigation of
such incident.

8.1.2. Electricity.

8.1.2.1. Landlord shall furnish electricity to the UPSs and PDUs serving the
Datacenter Space in accordance with the specifications set forth in Paragraph 1
of Part I of Exhibit “H” attached hereto.  The obligation of Landlord to so
provide electricity shall be subject to the rules and regulations of the
supplier of such electricity and of any Governmental Authorities regulating
providers of electricity and shall be limited to providing the Electrical Power
Threshold.  Tenant shall be solely responsible for all emergency, supplemental
or back-up power systems (“Back-Up Power”) installed by Tenant or at Tenant’s
direction in the Premises.

8.1.2.2. In addition, Landlord shall use commercially reasonable efforts to
maintain battery capacity in the UPS Plant for Tenant UPS Power as specified in
Paragraph 2 of Part I of Exhibit “H”.  Landlord has and shall maintain a
contract with a third party vendor to provide fuel to the fuel tanks of the Back
Up Power Systems described in Paragraph 3 of Part I of Exhibit “H” (the “Back Up
Power Systems”) for the duration of such interruption.  If any such interruption
in electrical service was caused by any act or omission of Tenant or Tenant’s
employees, agents, invitees or contractors, Tenant shall reimburse Landlord for
all costs incurred by Landlord in causing the Back Up Power Systems to provide
electricity to the Building and/or Project (including, without limitation, the
cost of fuel).

8.1.3. Datacenter Environment.  Landlord shall use commercially reasonable
efforts to: (a) maintain temperature in the Datacenter Space within the range
specified in Item 4(a) of Part I of Exhibit “H” and (b) maintain relative
humidity in the Datacenter Space within the range specified in Item 4(b) of
Part I of Exhibit “H”.

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

8.1.4. Other Services.  During the Term, Landlord shall provide access to the
Building’s loading dock facilities twenty-four (24) hours a day, seven (7) days
a week, subject to prior coordination with Landlord and Landlord’s reasonable
rules and regulations for access to the Building’s loading dock facilities.

8.2. Interruption of Services.  Except as expressly provided in Part II of the
Service Level Agreement attached hereto as Exhibit “H”, Landlord shall not be
liable or responsible to Tenant for any loss, damage or expense of any type
which Tenant may sustain or incur if the quantity or character of the utility
provided electric service is changed, is no longer available, or is no longer
suitable for Tenant’s requirements.  Except as expressly provided in Part II of
the Service Level Agreement attached hereto as Exhibit “H”, no interruption,
failure or malfunction of any electrical or other service (including, without
limitation, HVAC service or the Remote Hands Service) to the Premises (or to any
other portion of the Datacenter, the Campus, the Building or the Project) shall,
in any event: (a) constitute an eviction or disturbance of Tenant’s use and
possession of the Premises, (b) constitute a breach by Landlord of any of
Landlord’s obligations under this Lease, (c) render Landlord liable for damages
of any type or entitle Tenant to be relieved from any of Tenant’s obligations
under this Lease (including the obligation to pay Rent), (d) grant Tenant any
right of setoff or recoupment, (e) provide Tenant with any right to terminate
this Lease, or (f) make Landlord liable for any injury to or interference with
Tenant’s business or any punitive, incidental or consequential damages (of any
type), whether foreseeable or not, whether arising from or relating to the
making of or failure to make any repairs, alterations or improvements, or
whether arising from or related to the provision of or failure to provide for or
to restore any service in or to any portion of the Datacenter, the Campus, the
Building or the Project.  In the event of any interruption of services, however,
Landlord shall employ commercially reasonable and diligent efforts to restore
such service or cause the same to be restored in any circumstances in which such
restoration is within the reasonable control of Landlord and the interruption at
issue was not caused in whole or in part by any action of Tenant.

8.3. Remote Hands.  Landlord shall use commercially reasonable efforts to
provide certain basic agreed-upon remote hands services to Tenant, which
agreed-upon services shall be available on a 24 x 7 x 365 basis following a
request by Tenant via Landlord’s designated customer portal (the “Remote Hands
Service”).  The Remote Hands Service shall include routine maintenance and
trouble-shooting tasks, such as power cycling, replacement/swapping of hardware,
media loading/swapping, electrical and mechanical monitoring, infrastructure
testing, circuit testing, cabling and wiring, troubleshooting of physical ports,
racking and stacking of equipment, receiving and storing of equipment and
entering commands according to instructions.  The Remote Hands Service may be
provided by employees or contractors of Landlord at the discretion of Landlord,
and Landlord may designate and/or change the procedure for submission of
requests for Remote Hands Service from time to time with prior written
notice.  Remote Hands Service shall be billed to Tenant on a hourly basis at the
rates set forth below, which shall be due and payable within thirty (30) days
following the receipt of written invoice.  The current rates for the Remote
Hands Service are as follows (with a two (2) hour minimum in each case):
(a) during Landlord’s standard business hours with at least forty-eight (48)
hours prior notice, $150.00/hour; (b) during Landlord’s standard business hours
with less than forty-eight (48) hours prior notice, $175.00/hour; (c) outside of
Landlord’s standard business hours with at least forty-eight (48) hours prior
notice, $175.00/hour; and (d) outside of Landlord’s standard business hours with
less than forty-eight (48) hours prior notice, $225.00/hour.  Landlord and
Tenant agree that pricing for the Remote Hands Service set forth above is
subject to increase upon at least thirty (30) days prior written notice to
Tenant.

8.4. Acknowledgments.  Tenant acknowledges and agrees that: (a) except to the
extent expressly provided in this Lease, Landlord shall not be obligated to
provide any telecommunications services or managed services to Tenant under this
Lease and (b) any services to be provided by Landlord hereunder may be performed
on behalf of Landlord by an independent contractor or contractors retained by
Landlord.

9. MAINTENANCE; ALTERATIONS.

9.1. Landlord Maintenance.  Landlord shall operate the Building, the Campus, and
the Project in a manner consistent with Institutional Owner Practices.  In
addition, Landlord shall maintain and keep in good repair: (a) the Pathway,
(b) the Datacenter, including, Landlord’s Access Control Systems, HVAC, UPS
Plant, DC Plant (if any), Back Up Power Systems, Fire Suppression Systems,
common area cable management systems comprised of ladder racks, fiber trays,
under-floor cable trays and other similar equipment installed for the benefit of
all tenants of the Datacenter, (c) the floors and walls, foundation, exterior
walls, roof and other structural components of the Building, (d) the heating,
air conditioning and ventilation system serving the Building Common Areas (other
than any of the same that exclusively serve any premises occupied by any tenant
or occupant) and (e) the Building Common Areas.  For the avoidance of doubt, it
is understood and agreed that Landlord shall be responsible, under this
Section 9.1, for the maintenance and repair (and when necessary, replacement) of
all portions of the electrical systems and infrastructure serving the Premises
“upstream” of and including the output circuit breakers for the PDUs serving the
Datacenter Space.  Except as provided in this Section 9.1 (and Section 8.1.3,
above), Landlord shall have no obligation to repair and/or maintain the Project,
Building, Datacenter or Premises.

 

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

9.2. Tenant’s Maintenance.  During the Term of this Lease, Tenant shall, at
Tenant’s sole cost and expense: (a) maintain the Premises and Tenant’s Personal
Property therein and maintain any Common Areas within the Datacenter that are
used by Tenant in a clean, sightly, safe and good order and clean condition (and
in at least as good order and clean condition as when Tenant took possession),
ordinary wear and tear excepted and (b) regularly remove all trash from the
Premises.  For the avoidance of doubt, it is understood and agreed that, Tenant
shall be responsible, under this Section 9.2, for the maintenance and repair
(and when necessary, replacement) of all portions of the electrical systems and
infrastructure serving the Premises “downstream” of the output circuit breakers
for the PDUs serving the Datacenter Space (including, without limitation, all
RPPs, power distribution whips, receptacles, Tenant Datacenter Space
Installations and other installations), whether provided as of the Commencement
Date by Landlord or otherwise.  If Tenant or any other Tenant Party, including,
but not limited to any of their technicians or representatives, physically
damages the Campus, the Project, the Building, the Datacenter, the Meet Me Room
or any portion of any of the above, or the personal property of any other tenant
or occupant, Landlord shall notify Tenant of the issue in writing.  If Tenant
does not fully and adequately address the issue within five (5) business days,
Landlord may, but shall not be obligated to, perform all necessary or
appropriate maintenance and repair, and any amounts expended by Landlord in
connection therewith, plus an administrative charge of ten percent (10%), shall
be reimbursed by Tenant to Landlord as Additional Rent within thirty (30) days
after Landlord’s written invoice therefor.  Notwithstanding the foregoing, if
Landlord reasonably believes that Tenant’s failure to comply with this
Section 9.2 may cause imminent loss, damage or harm to Landlord or any tenant or
occupant of the Campus, then Landlord shall not be obligated to give five (5)
business days notice to Tenant and may immediately proceed with maintenance and
repair of the issue in accordance with the foregoing sentence.

9.3. Alterations; Improvement Allowance.

9.3.1. Alterations.  Notwithstanding any provision in this Lease to the
contrary, except for Permitted Alterations, Tenant shall not make or cause to be
made any Alterations without the prior written consent and approval of Landlord,
which consent and approval may be withheld, conditioned or delayed in Landlord’s
sole and absolute discretion; provided, however, that:

9.3.1.1. Landlord’s consent shall not be required for any Permitted Alterations
(such that, by way of example only, Landlord’s consent would be required for the
installation of overhead ladder racks that are attached to the ceiling, but
Landlord’s consent would not be required for the installation of equipment which
does not involve drilling into the floor or ceiling);

9.3.1.2. Tenant shall have the right, at its sole cost and expense and subject
to Landlord’s approval of the plans and specifications therefor and the
contractors who shall perform such work, to: (a) install its own security system
(“Tenant’s Security System”) within the Datacenter Space and (b) to integrate
Tenant’s Security System and management systems into Landlord’s Building
security system and Building management systems; provided, further that:
(i) Tenant shall furnish Landlord with a copy of all key codes, access cards and
other entry means and ensure that Landlord shall have access to the Datacenter
Space at all times, (ii) Tenant shall ensure that Tenant’s Security System shall
comply with all applicable Laws, and (iii) in no event shall Landlord be liable
for the malfunctioning of Tenant’s Security System, except in the event of gross
negligence or willful misconduct on the part of Landlord or the Landlord
Parties, and Tenant shall indemnify, defend and hold the Landlord Parties
harmless from and against all Claims arising or relating thereto; and

9.3.1.3. Tenant shall give Landlord not less than seven (7) business days’ prior
written notice before commencing any Alterations (including, but not limited to,
any Permitted Alterations) so as to permit Landlord to post appropriate notices
of non-responsibility.  If reasonably required by Landlord within three (3)
business days written notice prior to commencing any Alterations, Tenant shall
also secure, prior to commencing any Alterations, at Tenant’s sole expense, a
completion and lien indemnity bond satisfactory to Landlord for such work.

9.3.2. Improvement Allowance.  Subject to the terms of this Section 9.3.2,
Landlord shall provide Tenant with an improvement allowance of up to [***] in
the aggregate (the “Improvement Allowance”) for Initial Alterations (defined
below) completed by or on behalf of Tenant at Tenant’s cost pursuant to the
terms of this Lease or the [***] Lease (excluding the purchase or installation
of any Equipment or other Tenant’s Personal Property that is or may be removable
by Tenant at the end of the Term pursuant to Section 13.2, below, unless
expressly included within the definition of Tenant Datacenter Space
Installations).  For the avoidance of doubt, the Improvement Allowance set forth
in this Lease constitutes the same improvement allowance as set forth in the
[***] Lease (not an additional improvement allowance) and may be used for either
the Datacenter Space or the [***] Datacenter Space at Tenant’s election;
provided, however, the Improvement Allowance shall be apportioned between the
Datacenter Space and the [***] Datacenter Space based on the kW attributable to
each space for purposes of the calculation of additional Base Rent.  The portion
of the Improvement Allowance apportioned to the Datacenter Space as set forth in
this Section 9.3.2 (a) shall be amortized over the Initial Term on a straight
line basis with three percent (3%) increases on each anniversary of the
Commencement Date and (b) shall be added to Base Rent payable during the Initial
Term as set forth in Item 8(a) of the Basic Lease Information.  The Improvement
Allowance shall be used as follows:

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

 

 

--------------------------------------------------------------------------------

9.3.2.1. Landlord shall apply the Improvement Allowance toward the Tenant
Installation Costs pursuant to Section 4.1.5, above.

 

9.3.2.2. If the Improvement Allowance is not full utilized pursuant to
Section 9.3.2.1 above, then, during the period of time between completion of the
Tenant Datacenter Space Installations and the end of the first nine (9) months
of the Initial Term, time being of the essence, Tenant may request, in which
event Landlord shall provide within thirty (30) days thereafter, up to the
entire amount of the unused Improvement Allowance to be used for additional
Initial Alterations, on a reimbursement basis only, following delivery to
Landlord of copies of all pertinent invoices, billing statements evidencing
payment in full and executed unconditional waivers and releases of lien rights
from all contractors, subcontractors and materialmen providing services or
materials for such Initial Alterations.  Following the first nine (9) months of
the Initial Term, time being of the essence, any portion of the Improvement
Allowance for which Tenant has not requested reimbursement or has not provided
the requested documentation to Landlord as set forth herein shall be deemed to
be forfeited by Tenant.

9.3.2.3. Notwithstanding anything to the contrary herein, in no event shall
Tenant be eligible to receive all or any portion of the Improvement Allowance
if, on the date on which Tenant requests reimbursement for completed Initial
Alterations, there shall be an uncured Event of Default by Tenant under this
Lease or if more than two (2) Events of Default shall have occurred during the
twelve (12) month period prior to the date on which Tenant requests
reimbursement hereunder.

9.3.2.4. For purposes of this Section 9.3.2, the term “Initial Alterations”
shall mean all initial installations and Alterations needed for Tenant to begin
using the Premises for the Permitted Use (including, without limitation, the
Tenant Datacenter Space Installations), as determined by Landlord in its
discretion.

9.3.2.5. Following the first nine (9) months of the Initial Term, the
calculation of additional Base Rent for the Improvement Allowance as set forth
in Item 8(a) of the Basic Lease Information shall be appropriately adjusted by
Landlord upon written notice to Tenant based on the portion of the Improvement
Allowance that was utilized by or on behalf of Tenant with respect to the
Datacenter Space pursuant to this Section 9.3.2.

9.3.2.6. If this Lease terminates for any reason prior to the conclusion of the
Initial Term and full payment to Landlord of the Base Rent for the Improvement
Allowance as set forth in Item 8(a) of the Basic Lease Information, then Tenant
shall pay the unpaid amount thereof to Landlord in a lump sum as Additional Rent
within ten (10) days following receipt of an invoice.  The Improvement Allowance
granted to Tenant pursuant to this Section 9.3.2 is personal to the Original
Tenant.

9.4. Tenant’s Vendors.  Landlord agrees that Tenant may contract with: (a) any
licensed third party electrical contractor for the installation and maintenance
of electrical interconnections specific to Tenant’s Personal Property located
within the Premises, (b) any licensed third party contractor for the
installation of cabinets, racks and low voltage cooper and fiber optic
communications infrastructure within the Premises, and (c) any reputable vendor
to provide remote-hands and other technical contract services at the Premises in
connection with the day-to-day operation of Tenant’s business; provided that:
(i) Landlord must approve in writing any third party vendor that provides
electrical, construction, and other technical contract services to Tenant at the
Premises or Building before any such vendor may enter the Building or Premises
(provided that any such approval of any such vendor shall not to be unreasonably
withheld) and (ii) all third party vendors must agree to and follow all Landlord
rules, policies and procedures that are established for like services, including
strict adherence to any local seismic and ADA regulations and the Datacenter
Rules and Regulations.

9.5. Encumbrances.  Tenant shall pay when due all costs for work performed and
materials supplied to the Premises.  Tenant shall keep Landlord, the Premises,
the Datacenter, the Building, the Project, the Campus and Tenant’s leasehold
interest free from Encumbrances (and it is understood and agreed that Tenant has
no right under this Lease to create or permit any Encumbrance to be
established), and Tenant shall indemnify, defend and hold harmless Landlord, the
Premises, the Building, the Campus and the Project of and from any and all
Claims arising out of or related to any Encumbrances.  Tenant shall satisfy or
otherwise discharge all Encumbrances within ten (10) business days after
Landlord notifies Tenant in writing that any such lien, stop notice, claim or
encumbrance has been filed.

10. CASUALTY; TAKING.

10.1. Casualty.

10.1.1. Tenant shall promptly notify Landlord in writing (a “Damage Notice”) of
any fire or other casualty event, damage or condition of the Premises to which
this Section 10.1 is or may be applicable (a “Casualty”).  Following receipt of
a Damage Notice (or Landlord’s discovery of any damage caused by a Casualty
(“Casualty Damage”)), Landlord shall have the right to elect, in Landlord’s sole

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

and absolute discretion, to either (a) terminate this Lease by delivery of
written notice thereof to Tenant within ninety (90) days following Landlord’s
discovery of such Casualty or (b) to continue this Lease in effect; provided
that Landlord shall have no right to so terminate this Lease unless: (i) such
damage renders fifty percent (50%) or more of the Premises unusable, (ii) the
Estimated Restoration period (defined below) exceeds one hundred eight (180)
days, (iii) the cost of the Restoration (defined below) is not fully covered by
insurance proceeds available to Landlord (with the exception of any deductible
that is the responsibility of Landlord pursuant to the terms of its insurance
policy) or (iv) the Holder of any Security Document requires any insurance
proceeds with respect to such Casualty to be applied to the outstanding balance
of the obligation secured by such Security Document.  If Tenant notifies
Landlord that it is prevented from using the Premises for the Permitted Use as a
result of any Casualty Damage, then Landlord shall within twenty (20) days
thereafter provide written notice (the “Restoration Notice”) to Tenant setting
forth the period of time (the “Estimated Restoration Period”) that Landlord
reasonably believes shall be required to complete the Restoration (defined
below) with respect to the Premises to the extent necessary to allow Tenant’s
use of the Premises for the Permitted Use (the “Premises Restoration”).  If the
Estimated Restoration Period is more than ninety (90) days following the date of
Tenant’s notice, Tenant shall have the right to terminate this Lease, but only
on the condition that Tenant delivers written notice of termination to Landlord
on or before the day that is ten (10) business days after Landlord’s delivery of
the Restoration Notice.  In addition, if Landlord shall fail to complete the
Premises Restoration, on or before the date that is sixty (60) days after the
last day of the Estimated Restoration Period, Tenant shall have the right to
terminate this Lease, but only on the condition that Tenant delivers written
notice of termination to Landlord on or before the day that is ten (10) business
days after the date that is sixty (60) days after the last day of the Estimated
Restoration Period.

10.1.2. Unless this Lease is terminated in accordance with Section 10.1.1,
above, Landlord shall begin to repair the Casualty Damage to the Building, the
Datacenter and the Premises promptly after its discovery of any Casualty Damage
(subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, and subject to all other terms of this
Section 10.1) and shall proceed with reasonable diligence to restore (the
“Restoration”) the Building, the Datacenter and the Premises to substantially
the same condition as it existed before such Casualty, except for modifications
required by applicable Laws and modifications that are deemed desirable by
Landlord and that are consistent with Institutional Owner Practices; provided,
however, that Landlord shall not be required to repair or replace any of any
Tenant’s Personal Property or any Alterations made by Tenant (all of which shall
be promptly repaired, restored and/or replaced by Tenant).  Landlord shall have
no liability for any inconvenience or annoyance to Tenant or injury to Tenant’s
business as a result of any Casualty, or the Restoration, regardless of the
cause therefor.  Base Rent shall abate if and to the extent Tenant ceases to use
a material portion of the Datacenter Space that was damaged by a Casualty and
rendered unfit for use for the Permitted Use as a result thereof, for the period
of time commencing on the date Tenant stops using such damaged portion of the
Datacenter Space and continuing until the Premises Restoration is substantially
complete (as reasonably determined by Landlord’s architect).

10.1.3. Landlord and Tenant agree that the provisions of this Section 10.1 and
the remaining provisions of this Lease shall exclusively govern the rights and
obligations of the parties with respect to any Casualty, and Landlord and Tenant
hereby waive and release each and all of their respective common law and
statutory rights inconsistent herewith, whether now or hereinafter in effect.

10.2. Taking.  If the whole or a material portion of the Premises, the
Datacenter, the Campus, the Building or the Project shall be taken under the
power of eminent domain, or sold to prevent the exercise thereof (collectively,
a “Taking”), this Lease shall automatically terminate as of the earlier of the
date of transfer of title resulting from such Taking or the date of transfer of
possession resulting from such Taking (the “Taking Date”).  In the event of a
Taking of: (a) such portion of the Datacenter the Building or the Project as
shall, in the opinion of Landlord, substantially interfere with Landlord’s
operation thereof, Landlord may terminate this Lease upon thirty (30) days
written notice to Tenant given at any time prior to the date that is sixty (60)
days following the Taking Date or (b) such portion of the Premises, the
Datacenter, the Campus, the Building or the Project as shall prevent Tenant from
conducting Tenant’s business in any portion of the Premises, for a period of
time in excess of ninety (90) days, Tenant shall have the option to terminate
this Lease upon thirty (30) days’ written notice to Landlord given at any time
prior to the date that is sixty (60) days following the Taking Date.  If a
portion of the Premises is so taken and this Lease is not terminated:
(i) Landlord shall, with reasonable diligence and at Landlord’s cost (to the
extent of the condemnation award received by Landlord), proceed to restore (to
the extent permitted by applicable Laws) the Premises and the Building (other
than Tenant’s Personal Property) to a complete, functioning unit and (ii) the
Base Rent payable hereunder shall be reduced proportionately based on the
portion of the Premises that Tenant is prevented from using for the Permitted
Use as a result of such Taking.  Except as expressly provided otherwise in this
Section 10.2, the entire award for any Taking shall belong to Landlord (without
deduction for any estate or interest of Tenant), except that Tenant shall be
entitled to independently pursue a separate award for the loss of, or damage to,
Tenant’s Personal Property and Tenant’s relocation costs directly associated
with the Taking (but Tenant shall not otherwise assert any claim against
Landlord or the condemning authority).  No temporary Taking (for less than
ninety (90) days) of the Premises, the Datacenter, the Campus, the Building or
the Project (or any portion thereof) shall terminate this Lease or entitle
Tenant to any abatement of the Rent payable to Landlord under this Lease;
provided, however, that any award for any such temporary Taking shall belong to
Tenant, but only to the extent that the award applies to any time period during
the Term of this Lease.  This Section 10.2 shall be Tenant’s sole and exclusive
remedy in the event of a Taking, and each of Landlord and Tenant hereby waives
the provisions of any Laws to the contrary.

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

11. ASSIGNMENT AND SUBLETTING.

11.1. Transfers.

11.1.1. Except as expressly provided in Section 11.1.2, below, Tenant shall not
make any Transfer without first obtaining Landlord’s express prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided that notwithstanding anything to the contrary in this Lease
(and without limiting Landlord’s rights to reasonably withhold its consent for
any other reason or reasons), Tenant expressly covenants and agrees that
Landlord’s consent shall be deemed reasonably withheld if, in Landlord’s good
faith judgment: (a) the proposed Transferee does not have the financial strength
(taking into account all of the Transferee’s other actual or potential
obligations and liabilities) to perform its obligations with respect to the
proposed Transfer (or otherwise does not satisfy Landlord’s standards for
financial standing with respect to tenants under direct leases of comparable
economic scope); (b) the proposed Transferee is of a character or reputation or
engaged in a business which is not consistent with the quality of the Building,
the Campus and the Project or the business and operations of the proposed
Transferee are not of comparable quality to the business and operations being
conducted by direct tenants of Landlord (and its Affiliates) in the Campus and
the Project; (c) the proposed Transferee has the power of eminent domain, is a
governmental agency or an agency or subdivision of a foreign government; (d) the
proposed Transferee intends to use any part of the Premises for a purpose not
permitted under this Lease; (e) either the proposed Transferee, or any Affiliate
of the proposed Transferee is a competitor of Landlord; (f) at the time Tenant
delivers the Transfer Notice, there exists an uncured Event of Default; (g) the
proposed Transfer would cause Landlord (or any of its Affiliates) to be in
violation of another lease or agreement to which Landlord (or any of its
Affiliates) is a party or would give an occupant of the Project or the Campus a
right to cancel or modify its lease; (h) any ground lessor or mortgagee whose
consent to such Transfer is required fails to consent thereto; or (i) the use of
the Premises, the Datacenter, the Building, the Campus or the Project by the
proposed Transferee would increase security risk, or require any alterations to
the Datacenter (other than normal improvements within the Premises such as
electrical work downstream of the PDU, rack installations, etc.), the Building,
the Campus or the Project to comply with applicable Laws.  No Transfer (other
than a Permitted Transfer), whether voluntary, involuntary or by operation of
law, shall be valid or effective without Landlord’s prior written consent and,
at Landlord’s election, any Transfer or attempted Transfer shall constitute an
Event of Default of this Lease.

11.1.2. Notwithstanding the foregoing, Tenant shall, upon not less than ten (10)
business days prior written notice to Landlord (along with any relevant
information as may be required hereunder), make a Permitted Transfer, without
the consent of Landlord (and without being subject to Sections 11.2 and 11.3,
below).

11.2. Notice to Landlord.  If Tenant desires to make any Transfer (other than a
Permitted Transfer), then at least twenty (20) business days (but no more than
one hundred eighty (180) days) prior to the proposed effective date of the
proposed Transfer, Tenant shall submit to Landlord: (a) a Transfer Request and
such other information and materials as Landlord may reasonably request (and if
Landlord requests such additional information or materials, the Transfer Notice
shall not be deemed to have been received until Landlord receives such
additional information or materials) and (b) two (2) originals of the proposed
assignment, sublease or other Transfer on a form reasonably approved by Landlord
and two (2) originals of the Landlord’s standard form of “Assignment and
Assumption of Lease and Consent” or “Consent to Sublease” or other Transfer
documentation executed by Tenant and the proposed Transferee.  If Tenant
modifies any of the terms and conditions relevant to a proposed Transfer
specified in the Transfer Notice, Tenant shall re-submit such Transfer Notice to
Landlord for its consent pursuant to all of the terms and conditions of this
Article 11.

11.3. Landlord’s Recapture Rights.  Except with regard to a Permitted Transfer,
at any time within twenty (20) business days after Landlord’s receipt of all
(but not less than all) of the information and documents described in
Section 11.2, above, Landlord shall have the right (but no obligation),
exercisable by written notice to Tenant, to elect to cancel and terminate this
Lease effective as of the proposed effective date of the proposed Transfer.

11.4. Landlord’s Costs.  With respect to each Transfer proposed to be
consummated by Tenant, whether or not Landlord shall grant consent, Tenant shall
pay all Review Expenses within thirty (30) days after written request by
Landlord.

11.5. No Release; Subsequent Transfers.  Subject to Section 11.6 below, no
Transfer (whether or not a Permitted Transfer) shall release Tenant from
Tenant’s obligations under this Lease or alter the primary liability of Tenant
to pay the Rent and to perform all other obligations to be performed by Tenant
hereunder.  In no event shall the acceptance of any payment by Landlord from any
other person be deemed to be a waiver by Landlord of any provision
hereof.  Consent by Landlord to one Transfer shall not be deemed consent to any
subsequent Transfer.  Subject to Section 11.6 below, in the event of breach by
any Transferee of Tenant or any successor of Tenant in the performance of any of
the terms hereof, Landlord may proceed directly against Tenant without the
necessity of exhausting remedies against such Transferee or successor.  The
voluntary or other surrender of this Lease by Tenant or a mutual termination
thereof shall not work as a

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

merger and shall, at the option of Landlord, either: (i) terminate all and any
existing agreements effecting a Transfer, or (ii) operate as an assignment to
Landlord of Tenant’s interest under any or all such agreements.

11.6. Release of Tenant Upon Assignment.  If Tenant requests to be released (the
“Release”) from its obligations under this Lease upon full assignment of this
Lease, the following shall apply: Tenant shall deliver to Landlord (a) written
notice and (b) documentation which demonstrates to Landlord’s reasonable
satisfaction that (i) Tenant is making an assignment of this Lease to a
Transferee in accordance with the terms and conditions of this Article 11,
(ii) the Transferee is expressly assuming in writing Tenant’s obligations under
this Lease to the extent accrued from and after the effective date of the
assignment, (iii) the assignor intends to be released from its obligations under
this Lease to the extent the same are assumed by the Transferee and (iv) the
Transferee is Financially Capable (as defined below) of performing the
obligations of Tenant under this Lease to the extent the same are assumed by the
Transferee for the remaining Term.  When Tenant delivers all such documentation
to Landlord, the Transferee shall then be subject to Landlord’s reasonable
evaluation as to whether the Transferee is Financially Capable of performing the
obligations of Tenant under this Lease to the extent the same are assumed by the
Transferee for the remaining Term.  Landlord shall give Tenant written notice
within fifteen (15) days of Landlord’s receipt of the documents described in
items (i) and (ii), above, that Landlord either (A) approves the Release, or
(B) disapproves the Release.  If Landlord disapproves the Release, Landlord’s
notice of disapproval shall set forth in reasonable detail the grounds for such
disapproval.  Upon Landlord’s written approval of the Release, Tenant shall be
relieved of its then unaccrued obligations under this Lease as of the date of
the Release.  “Financially Capable” means that the Transferee has the financial
wherewithal to perform Tenant’s obligations under this Lease, as reasonably
determined by Landlord.  If the Transferee has a tangible net worth as
determined by generally accepted accounting principles consistently applied (as
set forth in the financial statements of the Transferee audited by an
independent certified public accountant) of Five Hundred Million and 00/100 U.S.
Dollars (US $500,000,000.00) or more and has a minimum bond credit rating of Ba1
from Moody’s Investors Service or BB+ from Standard & Poor’s, the Transferee
shall be deemed to be Financially Capable.

12. SUBORDINATION AND ATTORNMENT; ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS.

12.1. Nondisturbance, Subordination and Attornment.  This Lease and the rights
of Tenant hereunder, are and shall be subordinate to the interests of all
Security Instruments.  Such subordination shall be effective without the
necessity of the execution by Tenant of any additional document for the purpose
of evidencing or effecting such subordination.  In addition, Landlord shall have
the right to subordinate or cause to be subordinated any such Security
Instruments to this Lease and in such case, in the event of the termination or
transfer of Landlord’s estate or interest in the Building, the Project or the
Campus by reason of any termination or foreclosure of any such Security
Instruments, Tenant shall, notwithstanding such subordination, attorn to and
become the Tenant of the successor in interest to Landlord at the option of such
successor in interest.  Furthermore, Tenant shall within ten (10) business days
of demand therefor execute any instruments or other documents in form reasonably
approved by Tenant which may reasonably be required by Landlord or the Holder of
any Security Instrument and specifically shall execute, acknowledge and deliver
within ten (10) business days of demand therefor a subordination of lease or
subordination of deed of trust, in the form required by the Holder of the
Security Instrument requesting the document, provided that either (i) such
subordination of lease or subordination of deed of trust contains
non-disturbance language or (ii) the Holder of any such Security Instrument
executes and delivers to Tenant a non- disturbance agreement..  If requested to
do so, and expressly conditioned upon the Holder of any such Security Instrument
complying with either clause (i) or clause (ii) in the preceding sentence,
Tenant shall attorn to and recognize as Tenant’s landlord under this Lease any
superior lessor, superior mortgagee or other purchaser or person taking title to
the Building by reason of the termination of any superior lease or the
foreclosure of any superior mortgage or deed of trust, and Tenant shall, within
ten (10) business days of demand therefor execute any instruments or other
documents which may be required by Landlord or the Holder of any such Security
Instrument to evidence the attornment described in this Section 12.1.

12.2. Estoppel Certificates.  At any time and from time to time, within ten (10)
business days after written request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement in writing certifying all
matters reasonably requested by Landlord or any current or prospective purchaser
or Holder of any Security Document.  Tenant acknowledges and agrees that it
understands that any statement delivered (or to be delivered) pursuant to this
Section 12.2 may be relied upon by any prospective purchaser of the Building,
the Project or the Campus (or the Landlord) or by any prospective mortgagee,
ground lessor or other like encumbrancer thereof or any assignee of any such
encumbrance upon the Building, the Project or the Campus.  Tenant’s failure to
deliver the statement within the ten (10) business day period specified above
shall be conclusive and binding upon Tenant that the Lease is in full force and
effect without modification except as may be represented by Landlord, that there
are no uncured defaults in Landlord’s performance and that Tenant has no right
of offset, counterclaim or deduction against any fees or other charges due
Landlord hereunder, and that no more than one month’s fees or other charges due
hereunder have been paid in advance.

12.3. Financial Statements.  So long as Tenant is a publicly traded company,
Tenant shall not be required to provided Landlord with financial statements, and
such financial statements that are publicly available as filed with the
Securities and Exchange Commission by Tenant or publicly available on Tenant’s
investor relations website shall be sufficient to satisfy the requirements of
this Section 12.3.  In the event that Tenant is not a publicly traded company at
any time during this Lease, then, in such event, Tenant shall, upon ten (10)
business

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

days’ prior notice from Landlord, provide Landlord with then current financial
statements and financial statements for each of the two (2) years prior to the
then current calendar year for Tenant.  Such statements shall be prepared in
accordance with generally accepted accounting principles, consistently applied,
and, if audited in the ordinary course of Tenant’s business, shall be audited by
an independent certified public accountant (and if not so audited, shall be
certified as true and correct by the appropriate officer of Tenant).

13. SURRENDER OF PREMISES; HOLDING OVER.

13.1. Tenant’s Method of Surrender.  Upon the expiration of the Term of this
Lease, or upon any earlier termination of this Lease or the termination of
Tenant’s right to possess the Premises, Tenant shall, subject to the provisions
of this Article 13, quit and surrender possession of the Premises to Landlord in
good working order and clean condition, reasonable wear and tear excepted, and
with all of the items described in Section 13.2 below removed from the Premises.

13.2. Removal and Restoration.  All Alterations shall become a part of the
Premises and shall become the property of Landlord upon the expiration or
earlier termination of this Lease, unless Landlord shall, by written notice
given to Tenant, require Tenant to remove some or all of Tenant’s
Alterations.  Tenant agrees that, upon the expiration or earlier termination of
this Lease, Tenant (or, failing which, a contractor designated by Landlord)
shall, at Tenant’s sole cost and expense, promptly remove: (a) all of Tenant’s
Alterations designated for removal by Landlord and (b) all of Tenant’s Personal
Property (and any other items of equipment and personal property not belonging
to Landlord), and shall restore those portions of the Building, the Datacenter
and/or the Premises damaged by such removal of (or by the initial installation
of) such Tenant’s Alterations and Tenant’s Personal Property to their condition
immediately prior to the installation or placement of such items, normal wear
and tear excepted.  If Tenant fails to promptly remove any such Tenant’s
Alterations or Tenant’s Personal Property (and/or any other equipment or
property not belonging to Landlord) pursuant to this Section 13.2, Landlord
shall have the right to remove such Tenant’s Alterations and/or Tenant’s
Personal Property (and/or other equipment or property not belonging to Landlord)
and to restore those portions of the Building, the Datacenter, and/or the
Premises damaged by such removal to their condition immediately prior to the
installation or placement of such Tenant’s Alterations and/or Tenant’s Personal
Property (and/or other equipment or property not belonging to Landlord), in
which case Tenant agrees to reimburse Landlord within thirty (30) days of
Landlord’s written invoice therefor, for all of Landlord’s costs of removal and
restoration plus an administrative fee equal to ten percent (10%) of such
cost.  In addition, if any Tenant’s Personal Property (and/or any other
equipment or property not belonging to Landlord) remains in the Premises after
the expiration of or any earlier termination of Tenant’s right to possess the
Premises, and Tenant fails to remove or recover from Landlord such property
within ten (10) business days after written notice to Tenant, Tenant shall be
deemed to have authorized Landlord to make such disposition of such property as
Landlord may desire without liability for compensation or damages to Tenant in
the event that such property is the property of Tenant; and in the event that
such property is the property of someone other than Tenant, Tenant shall
indemnify, defend and hold the Landlord Parties harmless from all Claims arising
out of, in connection with, or in any manner related to any removal, exercise or
dominion over and/or disposition of such property by Landlord.

13.3. Holding Over.  If Tenant fails to surrender the entire Premises in
accordance with this Lease (including, without limitation, Sections 13.1 and
13.2, above), or otherwise holds possession of the Premises (or any portion
thereof) after the expiration or termination of the Term of this Lease with
respect thereto, Tenant shall become a tenant at sufferance upon all of the
terms contained herein, except as to term and Base Rent.  During such holdover
period, Tenant shall pay to Landlord monthly Base Rent at the Holdover Base
Rental Rate.  The monthly Base Rent payable for such holdover period shall in no
event be construed as a penalty or as liquidated damages for such retention of
possession.  Neither any provision hereof nor any acceptance by Landlord of any
rent after any such expiration or earlier termination shall be deemed a consent
to any holdover hereunder or result in a renewal of this Lease or an extension
of the Term, or any waiver of any of Landlord’s rights or remedies with respect
to such holdover.  Tenant shall indemnify, defend and hold Landlord harmless
from and against any and all Claims (including, without limitation, all lost
profits and other consequential damages, attorneys’ fees, consultants’ fees and
court costs) incurred or suffered by or asserted against Landlord by reason of
Tenant’s failure to surrender the Premises in accordance with the provisions of
this Lease on the expiration or earlier termination of this Lease.

14. WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.

14.1. Waiver.  Except to the extent caused by the gross negligence or willful
misconduct of Landlord as determined by a court of competent jurisdiction,
Tenant hereby waives all claims and causes of action against Landlord and all of
the other Landlord Parties for any damage to persons or property (including,
without limitation, loss of profits and intangible property) in any way relating
to Tenant’s use and occupancy of the Premises.

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

14.2. Indemnification.

14.2.1. Except to the extent caused by the active negligence or willful
misconduct of Landlord as determined by a court of competent jurisdiction,
Tenant hereby agrees to indemnify, defend, and hold Landlord and the other
Landlord Parties harmless from and against (and to reimburse Landlord and the
other Landlord Parties for) any and all Claims arising from, in connection with,
or in any manner relating to (or alleged to arise from, to be in connection
with, or to be in any manner related to): (a) the use or occupancy of the
Premises or any portion of the Datacenter, the Building or the Project by Tenant
or any other Tenant Party), (b) the acts or omissions of Tenant or any Tenant
Party, (c) any Event of Default of this Lease by Tenant, (d) the content of any
communications transmitted (directly or indirectly) to, through or by Tenant or
any other Tenant Party or any of its (or their) Equipment or other Tenant’s
Personal Property and connections, and interconnections, or (e) any dispute,
litigation or other proceedings between Tenant or any other Tenant Party and any
third party, including, but not limited to, any claims by any third parties that
relate in any manner to the use of the Premises, the content of any
communications transmitted (directly or indirectly) to, through or by Tenant or
any other Tenant Party and/or the business operations of Tenant or any other
Tenant Party.  If any action or proceeding is brought against Landlord or any
other Landlord Party by reason of any such Claim, upon written notice from
Landlord, Tenant shall defend such action or proceeding at Tenant’s cost and
expense by counsel reasonably approved by Landlord.

14.2.2. Subject to Section 16.2 below and except to the extent caused by any
matter against which Tenant has agreed to indemnify Landlord under this Lease,
Landlord hereby agrees to indemnify, defend, and hold harmless Tenant and the
other Tenant Parties from and against (and to reimburse Tenant and the other
Tenant Parties) for any and all Claims to the extent arising from or in
connection with (or alleged to arise from, to be in connection with) the gross
negligence or willful misconduct of Landlord or any other Landlord Party.  If
any action or proceeding is brought against Tenant or any other Tenant Party by
reason of any such Claim, upon written notice from Tenant, Landlord shall defend
such action or proceeding at Landlord’s cost and expense by counsel reasonably
approved by Tenant.

14.2.3. Nothing contained in this Section 14.2 shall be interpreted or used to
in any way affect, limit, reduce or abrogate any insurance coverage provided by
any insurer to either Tenant or Landlord.

14.3. Tenant’s Insurance.  Tenant shall, at Tenant’s expense, procure and
maintain throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “F” to this
Lease.  Tenant hereby waives its rights against the Landlord Parties with
respect to any claims, damages or losses (including any claims for bodily injury
to persons and/or damage to property) which are caused by or result from:
(a) risks insured against under any insurance policy carried by Tenant at the
time of such claim, damage, loss or injury, or (b) risks which would have been
covered under any insurance required to be obtained and maintained by Tenant
under this Lease had such insurance been obtained and maintained as
required.  The foregoing waivers shall be in addition to, and not a limitation
of, any other waivers or releases contained in this Lease.  For the avoidance of
doubt, Landlord shall not be obligated to carry insurance on Tenant’s Personal
Property.

14.4. Landlord’s Insurance.  During the Term, Landlord agrees to carry and
maintain “all risk” property insurance (with full replacement cost coverage)
covering the Project, the Building and Landlord’s property therein.  For the
avoidance of doubt, Landlord shall not be obligated to carry insurance on
Tenant’s Personal Property.

15. TENANT DEFAULT.

15.1. Events of Default.  Each of the following acts or omissions of Tenant or
occurrences shall constitute an “Event of Default”:

15.1.1. Any failure or refusal by Tenant to timely pay any Rent, or any portion
thereof, if such failure or refusal continues for five (5) business days
following Landlord’s delivery to Tenant of written notice of such failure or
refusal.

15.1.2. Any failure or refusal by Tenant to perform or observe any other
covenant or condition of this Lease (including, without limitation, in the
Datacenter Rules and Regulations) to be performed or observed by Tenant (other
than those described in Section 15.1.1, above or Sections 15.1.3, 15.1.4, or
15.1.5, below) if such failure or refusal continues for a period of ten (10)
business days after Landlord’s delivery to Tenant of written notice of such
failure or refusal; provided, however, that in the event Tenant’s failure or
refusal to perform or observe any covenant or condition of this Lease to be
performed or observed by Tenant cannot reasonably be cured within ten (10)
business days following written notice to Tenant, no Event of Default shall
occur if Tenant commences to cure such failure or refusal within the ten (10)
day period and thereafter diligently prosecutes the curing thereof to completion
within sixty (60) days following such written notice.

 

 

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

15.1.3. Any failure or refusal by Tenant to execute and deliver any statement or
document described in Article 12 that is requested to be so executed and
delivered by Landlord within the time periods specified in Article 12 applicable
thereto, if such failure continues for three (3) days after Landlord’s delivery
to Tenant of written notice of such failure.

15.1.4. The filing or execution or occurrence of any one of the following: (a) a
petition in bankruptcy or other insolvency proceeding by or against Tenant,
(b) a petition or answer seeking relief under any provision of the Bankruptcy
Act, (c) an assignment for the benefit of creditors, (d) a petition or other
proceeding by or against Tenant for the appointment of a trustee, receiver or
liquidator of Tenant or any of Tenant’s property, or (e) a proceeding by any
Governmental Authority for the dissolution or liquidation of Tenant or any other
instance whereby Tenant or any general partner of Tenant shall cease doing
business as a going concern.

15.1.5. Any default by Tenant or any Affiliate of Tenant under any other lease
or agreement with Landlord or any Affiliate of Landlord, now existing or
hereafter entered into, including, without limitation, the [***] Lease, that
continues beyond the applicable notice and cure period that is set forth in such
other lease or agreement, provided that such lease or agreement is invoiced on
one form with either this Lease or the [***] Lease.

The parties hereto acknowledge and agree that all of the notice periods provided
in this Section 15.1 are in lieu of, and not in addition to, the notice
requirements of any Laws.

15.2. Remedies.  Upon the occurrence of any Event of Default by Tenant, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity, the option to pursue any one or more of the remedies described in
Paragraph 1 of Exhibit “G” attached hereto and incorporated herein by this
reference, each and all of which shall, subject to applicable law, be cumulative
and nonexclusive, without any notice or demand whatsoever (and all of the other
provisions of Paragraph 1 of Exhibit “G” shall apply to an Event of Default by
Tenant hereunder).

16. LANDLORD DEFAULT; LIMITATION OF LANDLORD’S LIABILITY.

16.1. Landlord Default.  Landlord’s failure to perform or observe any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease (a “Landlord Default”) if such failure shall continue for a period of
thirty (30) days (or the additional time, if any, that is reasonably necessary
promptly and diligently to cure the failure) after Landlord receives written
notice from Tenant specifying the default, which notice shall describe in
reasonable detail the nature and extent of the failure and shall identify the
Lease provision(s) containing the obligation(s) in question.  Before pursuing
any remedy for any alleged Landlord Default, Tenant shall give each Notified
Party written notice of such alleged Landlord Default, and each Notified Party
shall thereafter have thirty (30) days within which to cure or correct such
alleged Landlord Default (or if such failure cannot be cured or corrected within
that time, then such additional time as may be necessary to cure or correct such
alleged Landlord Default, not to exceed ninety (90) days).  Subject to the
remaining provisions of this Lease, following the occurrence of any such
Landlord Default, Tenant shall have the right to pursue any remedy available
under Law for such default by Landlord; provided, however, that in no case shall
Tenant have any right to terminate this Lease on account of any such Landlord
Default.

16.2. Landlord’s Liability.  In consideration of the benefits accruing under
this Lease to Tenant and notwithstanding anything to the contrary in any of the
Lease Documents, it is expressly understood and agreed by and between the
parties to this Lease that: (a) the recourse of Tenant or its successors or
assigns against Landlord (and the liability of Landlord to Tenant, its
successors and assigns) with respect to any actual or alleged breach by Landlord
of (or that is otherwise related to) Landlord’s Lease Undertakings shall be
limited solely to an amount equal to Landlord’s equity interest in the Building;
(b) Tenant shall have no recourse against any other assets of the Landlord
Parties; (c) except to the extent of Landlord’s interest in the Building (to the
extent provided above), no personal liability or personal responsibility of any
sort with respect to any of Landlord’s Lease Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
any of the Landlord Parties, and (d) at no time shall Landlord be responsible or
liable to Tenant for any lost profits, lost economic opportunities or any form
of consequential damages as the result of any actual or alleged breach by
Landlord of (or that is otherwise related to) Landlord’s Lease Undertakings.

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

 

 

--------------------------------------------------------------------------------

16.3. Landlord not Responsible for Content.  Notwithstanding anything to the
contrary in this Lease, it is understood and agreed that Landlord shall have no
liability or responsibility for the content of any communications transmitted
via third party services.  Landlord does not operate or control the information,
services, opinions or other content of third party services that may utilize
equipment in the Project, the Campus, the Building or the Datacenter or provide
services therein.  Tenant agrees that it shall make no Claim whatsoever against
Landlord that in any manner relates to the content of any such services or with
respect to any information, product, service or software ordered through or
provided by virtue of such third party services.

17. MISCELLANEOUS.

17.1. Incorporation of Exhibits.  All of the terms and conditions of all of the
Exhibits to this Lease are hereby incorporated into this Lease.

17.2. Entire Agreement; Amendment; Successors; Survival.  This Lease, along with
any Lease Documents attached hereto or referred to herein, all of which are
hereby incorporated into this Lease by this reference, contains all of the
agreements and understandings relating to the leasing or use of the Premises,
the Meet Me Room and the Datacenter and the obligations of Landlord and Tenant
in connection with such leasing and/or use.  Landlord has not made, and Tenant
is not relying upon, any warranties, or representations, promises or statements
made by Landlord or any agent of Landlord, except as expressly set forth
herein.  This Lease supersedes any and all prior agreements and understandings
between Landlord and Tenant and alone expresses the agreement of the parties
with respect to the leasing or use of the Premises, the Meet Me Room and the
Datacenter and the obligations of Landlord and Tenant in connection with such
leasing and/or use.  This Lease shall not be amended, changed or modified in any
way unless in writing executed by Landlord and Tenant.  Neither party shall have
waived or released any of its rights hereunder unless in writing and executed by
the waiving party.  Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind or inure to the
benefit of Landlord and Tenant and their respective successors and assigns,
provided this clause shall not permit any Transfer by Tenant contrary to the
provisions of Article 11.  Any obligations of a party accruing prior to the
expiration of this Lease shall survive the termination of this Lease, and such
party shall promptly perform all such obligations whether or not this Lease has
expired.  Without limiting the generality of the foregoing, it is expressly
agreed that the following provisions of the Lease shall survive the expiration
or any earlier termination of this Lease: Article 5 (Taxes on Tenant’s Personal
Property; Other Taxes), Article 6 (Security Deposit); Section 7.3.2 (Hazardous
Materials), Section 9.5 (Encumbrances), Article 13 (Surrender of Premises;
Holding Over), Section 14.1 (Waiver), Section 14.2 (Indemnity), Section 16.2
(Landlord’s Liability), Section 16.3 (Landlord not Responsible for Content),
Section 17.9 (Governing Law), Section 17.11 (Attorneys’ Fees and Costs),
Section 17.12 (Waiver of Right to Jury Trial), Section 17.16 (Brokers), and
Paragraphs 3 and 4 of Exhibit “E”.

17.3. Interpretation.  Tenant acknowledges that it has read and reviewed this
Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease.  Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning of its terms and the intent of the
parties.  All captions, headings, titles, numerical references and computer
highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.  All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include the appropriate number and gender, as the context may require.  Each
covenant, agreement, obligation or other provision of this Lease to be performed
by Tenant are separate and independent covenants of Tenant, and not dependent on
any other provision of this Lease.  Time is of the essence of this Lease and the
performance of all obligations hereunder.  In the event any provision of this
Lease is found to be unenforceable, the remainder of this Lease shall not be
affected, and any provision found to be invalid shall be enforceable to the
extent permitted by law.  The parties agree that in the event two different
interpretations may be given to any provision hereunder, one of which shall
render the provision unenforceable, and one of which shall render the provision
enforceable, the interpretation rendering the provision enforceable shall be
adopted.

17.4. No Partnership or Joint Venture; No Third Party Beneficiaries.  Nothing
contained in this Lease shall be deemed or construed to create the relationship
of principal and agent, or partnership, or joint venturer, or any other
relationship between Landlord and Tenant other than landlord and
tenant.  Landlord shall have no obligations hereunder to any person or entity
other than Tenant or any person or entity claiming through Tenant, and no other
parties shall have any rights hereunder as against Landlord.  For the avoidance
of doubt, it is understood and agreed that Persons that are Landlord Parties are
intended third party beneficiaries of and shall have the right to enforce
Sections 14.1.1, 14.2.1, 14.3 and 16.2 above.

 

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

17.5. Notices.  Except as provided in Section 17.6 below, any notice which may
or shall be given under the provisions of this Lease shall be in writing and may
be delivered: (a) by hand delivery or personal service, (b) by a reputable
overnight courier service which provides evidence of delivery, (c) by electronic
mail and (d) by telecopy (so long, in the case of electronic mail or telecopy,
as a confirming copy is forwarded by a reputable overnight courier service
within twenty-four (24) hours thereafter), if to Landlord, to the Building
office and at the address specified in Exhibit “B”, or if to Tenant, at the
address specified in Item 3 of the Basic Lease Information, or at such other
addresses as either party may have theretofore specified by written notice
delivered in accordance herewith.  Such address may be changed from time to time
by either party by giving notice as provided herein.  Any notice shall be deemed
to have been served at the time the same was received (or at the time delivery
was rejected).  If the term Tenant as used in this Lease refers to more than one
(1) Person and notice given as aforesaid to any one of such Persons shall be
deemed to have been duly given to Tenant.  Notwithstanding anything in this
Lease to the contrary, any Legal Notices shall only be required to be delivered
or otherwise transmitted to Tenant at the Premises (whether or not Tenant shall
have abandoned or departed from the same), provided that Landlord shall promptly
send a courtesy copy of any such Legal Notices to Tenant at any other address
for notice Tenant shall have provided to Landlord.  Any notice shall be deemed
to have been served at the time the same was received (or at the time delivery
was rejected).

17.6. Critical Response Notifications.  Notwithstanding anything to the contrary
contained herein, if (a) any breach of security in the Premises shall occur or
(b) any service interruption shall occur (a “Critical Response Notice Event”),
then: (i) Tenant shall immediately provide notice to Landlord: (A) via telephone
to Landlord’s facility manager at [***] and (B) via email to [***], or such
other number and/or email address as Landlord shall from time to time notify
Tenant in writing (“Landlord’s Emergency Contacts”) and (ii) unless Tenant shall
have previously received notice of such Critical Response Notice Event, Landlord
shall immediately provide notice to Tenant: (A) via telephone at [***] and
(B) via email to [***] or such other number(s) and/or email address(es) as
Tenant shall from time to time notify Landlord in writing (“Tenant’s Emergency
Contacts”).

17.7. Force Majeure.  A party shall incur no liability to the other party with
respect to, and shall not be responsible for any failure to perform, any of its
obligations hereunder if such failure is caused by any reason beyond the
reasonable control of the party obligated to perform such obligations,
including, but not limited to, strike, labor trouble, governmental rule,
regulations, ordinance, or statute, or by fire, earthquake, or civil commotion
(collectively, “Force Majeure”).  For the avoidance of doubt, Force Majeure
shall not include interruptions in business processes that can be resumed with
minimal effort such as accessing the Internet or other business tools from
locations other than the business address.  The amount of time for a party to
perform any of its obligations (other than payment obligations) shall be
extended by the amount of time it is delayed in performing such obligation by
reason or any force majeure occurrence whether similar to or different from the
foregoing types of occurrences.

17.8. Transfer of Landlord’s Interest.  Landlord and each successor to Landlord
shall be fully released from the performance of Landlord’s obligations under the
Lease Documents upon their transfer of Landlord’s interest in the Project to a
third party except for any obligations that accrued prior to the date of
transfer.  Landlord shall not be liable for any obligation under the Lease
Documents after a transfer of its interest in the Project and Tenant agrees to
look solely to the successor in interest of Landlord in and to this Lease for
all obligations and liabilities accruing on or after the date of such transfer
provided that the transferee assumes in writing all of Landlord’s ongoing
obligations under this Lease arising on or after the date of such transfer.  If
any security has been given by Tenant to secure the faithful performance of any
of the covenants of this Lease, Landlord shall transfer or deliver said
security, as such, to Landlord’s successor in interest and thereupon Landlord
shall be discharged from any further liability with regard to said security.  In
addition, subject to the terms set forth herein, it is understood and agreed
that Landlord shall have the right, from time to time, to assign its interest in
this Lease in whole or, to a wholly owned subsidiary, in part.

17.9. Prohibition Against Recording.  Neither this Lease nor any memorandum,
affidavit or other writing with respect to (or evidencing the existence of) this
Lease shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant.

17.10. Governing Law.  This Lease shall be governed by, and construed in
accordance with, the laws of the State.  It is mutually agreed that in the event
Landlord commences any summary proceeding for non-payment of Rent, Tenant shall
not interpose any counterclaim (other than any compulsory counterclaims) of
whatever nature or description in any such proceeding.  The foregoing shall not
be construed to prevent Tenant from bringing a separate action related to such
counterclaims.  In addition, Tenant hereby submits to local jurisdiction in the
State and agrees that any action by Tenant against Landlord shall be instituted
in the State and that Landlord shall have personal jurisdiction over Tenant for
any action brought by Landlord against Tenant in the State.

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

 

 

--------------------------------------------------------------------------------

17.11. Attorneys’ Fees and Costs.  If either Landlord or Tenant shall commence
any action or other proceeding against the other arising out of, or relating to,
this Lease or the Premises, the prevailing Party shall be entitled to make a
claim for its reasonable attorneys’ fees in the event that the non-prevailing
Party’s position in such dispute is deemed to be specious or frivolous.

17.12. Waiver of Right to Jury Trial.  IN ORDER TO LIMIT THE COST OF RESOLVING
ANY DISPUTES BETWEEN THE PARTIES, AND AS A MATERIAL INDUCEMENT TO EACH PARTY TO
ENTER INTO THIS LEASE, TO THE FULLEST EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH EXPRESSLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY TRIAL HELD AS A
RESULT OF A CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN ANY MANNER RELATED
TO THIS LEASE IN WHICH LANDLORD AND TENANT ARE ADVERSE PARTIES.  THE FILING OF A
CROSS-COMPLAINT BY ONE AGAINST THE OTHER IS SUFFICIENT TO MAKE THE PARTIES
“ADVERSE.”

17.13. Access by Landlord.  Landlord, Landlord’s agents and employees shall have
the right to enter upon any and all parts of the Premises at any reasonable time
upon prior reasonable oral or written notice (except in the case of an
emergency, when no prior notice shall be required but Tenant shall be notified
of such entry as soon after as is practical, or as otherwise set forth below) to
examine the condition thereof, to clean, to make any repairs, alterations or
additions required to be made by Landlord hereunder, to determine whether Tenant
is complying with all of its obligations under this Lease, to exercise any of
Landlord’s rights or remedies hereunder and for any other reasonable purpose
necessary to comply with Landlord’s obligations under this Lease, as reasonably
determined by Landlord.  Landlord shall notify Tenant (and allow Tenant
reasonable opportunity to arrange a Tenant escort) of Landlord’s intention to
show the Premises to prospective purchasers or prospective or current mortgage
lenders (or, during the last nine (9) months of this Lease, to prospective
tenants, provided that Landlord shall seek Tenant’s consent, not to be
unreasonably withheld, prior to Landlord entering the Premises to show it to any
Tenant Competitors).  Notwithstanding the foregoing, Tenant understands and
agrees that Landlord’s technical staff may enter the Premises periodically in
connection with routine visual inspections of equipment and monitors in the
Datacenter Space without prior notice to Tenant; however, Landlord shall only
conduct such inspections per a pre-approved (approval not to be unreasonably
withheld) method of operation document (“MOP”) and notwithstanding the
foregoing, Landlord shall provide notice as set forth in this Section 17.13 if
it enters the Datacenter Space to perform physical work on equipment.  Upon
request, Landlord shall provide Tenant with (a) a list of the titles of
Landlord’s operations personnel (both employees and subcontractors) who require
access to the Premises to perform Landlord’s obligations under this Lease and
(b) a log of all Persons who have been provided unescorted access to the
Premises within the last thirty (30) days.  In connection with Landlord’s rights
hereunder, Landlord shall at all times have and retain keys, pass keys and/or
other access devices or credentials with which to unlock all of the doors in, on
or about the Premises, and Landlord shall have the right to use any and all
means by which Landlord may deem proper to open such doors to obtain entry to
the Premises.  Notwithstanding anything herein to the contrary, except for
emergencies, Landlord shall use reasonable efforts to minimize disruption of
Tenant’s business or occupancy during such entries.

17.14. Rights Reserved by Landlord.  Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being, deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent: (a) to change the name or street address of the
Datacenter, the Building, the Campus and/or the Project; (b) to install, affix
and maintain all signs on the exterior and/or interior of the Datacenter, the
Building, the Campus and/or the Project; (c) to change the arrangement of
entrances, doors, corridors, elevators and/or stairs in the Datacenter, the
Building, the Campus and/or the Project, and/or to make such alterations to the
Datacenter (and/or the electrical or mechanical systems serving the Datacenter),
the Building, the Campus and/or the Project as Landlord deems desirable,
provided that the same does not materially and adversely affect Tenant’s access
to or use of the Premises; (d) to install, operate and maintain systems which
monitor, by closed circuit television or otherwise, all persons entering or
leaving the Datacenter, the Building, the Campus and/or the Project; (e) to
install and maintain pipes, ducts, conduits, wires and structural elements
located in the Datacenter or the Premises and which serve other parts or other
tenants or occupants of the Datacenter, the Building, the Campus and/or the
Project; (f) the right to determine, in its sole discretion, which
telecommunications providers shall be permitted access to the Building, the
Campus and/or the Project, provided that Landlord shall provide Tenant with
fourteen (14) days prior notice if an existing telecommunications provider
utilized by Tenant shall not longer be provided such access; (g) the right to
contract with different electricity providers from time to time in its sole
discretion, and without reference to whether any electricity provider selected
by Landlord provides lower rates than any other electricity supplier; and (h)
the absolute right to lease space in the Datacenter, the Building, the Campus
and the Project and to create such other tenancies in the Datacenter, the
Building, the Campus and the Project as Landlord, in its sole business judgment,
shall determine is in the best interests of the Campus and/or the Project (and
Landlord does not represent and Tenant does not rely upon any specific type or
number of tenants occupying any space in the Datacenter, the Building, the
Campus and the Project during the Term of this Lease).

17.15. Confidentiality.  The parties each agrees that: (a) all of the Landlord
Confidential Information and Tenant Confidential Information (collectively
referred to herein as “Confidential Information”) is confidential and
constitutes proprietary information of the other party and (b) it shall not
disclose, and it shall cause its partners, officers, directors, shareholders,
employees, brokers and attorneys not to disclose (unless required by Law and/or
a court of competent jurisdiction) any Confidential Information of the other
party to any other Person (except its attorneys and other agents that have
agreed to treat such information as confidential and not to disclose it to third
parties)

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

without first obtaining the prior written consent of the disclosing party, which
may be withheld in the disclosing party’s sole discretion.  Notwithstanding
anything to the contrary in this Lease, information shall not be deemed
Confidential Information hereunder if such information: (i) is known to the
receiving party prior to receipt from the disclosing party directly or
indirectly from a source other than one having an obligation of confidentiality
to the disclosing party; (ii) becomes publicly known or otherwise ceases to be
secret or confidential, except through a breach of this Lease by the receiving
party; or (iii) was independently developed by the receiving party prior to
disclosure to such party.  Each party may disclose the other party’s
Confidential Information where: (A) the disclosure is required by Law or by an
order of a court or other governmental body having jurisdiction after giving
reasonable notice to the other party with adequate time for such other party to
seek a protective order or (B) the disclosure is reasonably necessary and is to
that party’s or its affiliates’ employees, officers, directors, attorneys,
accountants, consultants and other advisors, or to Landlord’s mortgage lender
and its counsel, or the disclosure is otherwise necessary for a party to
exercise its rights and perform its obligations under this Lease, so long as in
all cases the disclosure is no broader than necessary and the party who receives
the disclosure agrees prior to receiving the disclosure to keep the information
confidential.  In addition, if this Lease, or portions thereof, are required
under applicable Laws to be disclosed as part of an exhibit to a Party’s
required public disclosure documents, the affected Party shall notify the other
Party in advance and in writing (and such other Party shall have the right to
object or otherwise seek confidential treatment of this Lease).  Each party is
responsible for ensuring that any Confidential Information of the other party
that it discloses pursuant to this Section 17.15 is kept confidential by the
person receiving the disclosure, and to the extent practical, shall cause any
party to which it discloses the other party’s Confidential Information to
execute a commercially reasonable non-disclosure agreement.

17.16. Brokers.  Each party hereto represents to the other that it has not
engaged, dealt with or been represented by any broker or finder in connection
with this Lease other than the brokers specified in Items 13(a) and 13(b) of the
Basic Lease Information.  Landlord and Tenant shall each indemnify, defend (with
legal counsel reasonably acceptable to the other) and hold harmless the other
party from and against all Claims (including attorneys’ fees and all litigation
expenses) related to any claim made by any other person or entity for any
commission or other compensation in connection with the execution of this Lease
or the leasing of the Premises to Tenant if based on an allegation that claimant
dealt through the indemnifying party.

17.17. Data Protection Requirements.  To the extent Landlord collects any
Personal Information in connection with access by the Tenant Parties to the
Campus, the Buildings and/or the Premises, Landlord agrees to comply with the
Box Service Provider Requirements attached to this Lease as Exhibit “L”.  For
purposes of this Section 17.17, “Personal Information” means any information
collected by a Party in connection with this Lease (a) that identifies or can be
used to identify, contact, or locate the person to whom such information
pertains or (b) from which identification or contact information of an
individual person can be derived.  Landlord and Tenant agree that Landlord shall
only collect Personal Information in connection with access by the Tenant
Parties to the Campus, the Buildings and/or the Premises.

17.18. Examination of Lease.  The submission of this Lease to Tenant or its
broker or other agent, does not constitute an offer to Tenant to lease the
Premises.  This Lease shall have no force and effect until it is executed by
both parties.

17.19. Authority.  If Tenant signs as a corporation, partnership, limited
liability company or other similar entity, each of the persons executing this
Lease on behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing entity, that Tenant has and is qualified to do business
in State, that Tenant has full right and authority to enter into this Lease, and
that each of both of the persons signing on behalf of Tenant are authorized to
do so.  Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing covenants and
warranties.  The person executing this Lease on behalf of Landlord hereby
covenants and warrants that Landlord has full right and authority to enter into
this Lease and that the person signing on behalf of Landlord is authorized to do
so.

[Signatures Appear on Next Page]

 

 

 

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

17.20. Counterparts; Execution by Facsimile.  This Lease may be executed in one
or more counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.  Each of the parties hereto agree that
the delivery of an executed copy of this Lease by facsimile or email shall be
legal and binding and shall have the same full force and effect as if an
original executed copy of this Lease had been delivered.  Tenant’s online
acceptance of any or all portions of this Lease (including but not limited to
any of the Exhibits to this Lease) shall be deemed an execution for purposes of
the preceding sentence, and Tenant shall not have the right to object to the
manner (i.e., online acceptance, electronic signatures, fax, or scanned images
of signature pages) in which this Lease was executed as a defense to the
enforcement of this Lease.

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
Effective Date.

 

LANDLORD:

 

VANTAGE DATA CENTERS [***], LLC,

a Delaware limited liability company

 

By:

 

VANTAGE DATA CENTERS MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

its authorized agent

 

 

 

 

 

 

 

By:

 

/s/ Sureel Choksi

 

 

 

 

 

Sureel Choksi, Chief Executive Officer

 

 

 

 

 

 

 

Date:

 

July 26, 2016

 

 

TENANT:

 

BOX, INC.,

a Delaware corporation

 

By:

 

/s/ Aaron Levie

 

By:

 

/s/ Dylan Smith

Name:

 

Aaron Levie

 

Name:

 

Dylan Smith

Title:

 

CEO

 

Title:

 

CFO

Date:

 

July 27, 2016

 

Date:

 

July 27, 2016

 

 

 

 

Vantage Confidential and Proprietary

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

DESCRIPTION OF PROJECT; BUILDING

That certain data center telecommunications project commonly known as Vantage
Data Centers [***] (the “Project”), which Project includes the building (the
“Building”) located at and commonly known as [***] and the land (“Land”) on
which such Building (and other improvements relating to such Building) are
located.  For the avoidance of doubt, as used herein, Project shall not include
the building (the “[***]”) located at and commonly known as [***], the building
(the “[***]”) located at and commonly known as [***] or the building (the
“[***]”) located at and commonly known as [***] and the land on which such [***]
(and other improvements relating to such [***]),[***] (and other improvements
relating to such [***]) or [***] (and other improvements relating to such [***])
are located).

 

 

-1-

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

LANDLORD’S ADDRESSES

 

Landlord’s Address for Notices:

Vantage Data Centers [***], LLC

And with copies of any legal notices to:

 

c/o Vantage Data Centers Management

 

 

Company, LLC

[***]

 

Attn: [***]

Email: [***]

HV Law LLC

P.O. Box 744

Littleton, CO 80160-0744

Attention: [***]

Email: [***]

 

 

 

Landlord’s Address for Payment of Rent:

ACH/Wire Payments:

 

 

JPMorgan Chase Bank, N.A.

700 Market Street

San Francisco, CA 94102

Account Name: Vantage Data Centers Management Company, LLC

Regarding/Reference: [***]/BOX

Routing Number: [***]

Account Number: [***]

 

 

 

 

Check Payments:

 

 

c/o Vantage Data Centers Management Company, LLC

PO Box 101103

Pasadena, CA 91189-1103

 

 

 

 

Overnight Address:

 

 

c/o Vantage Data Centers Management Company, LLC

PO Box 101103

Pasadena, CA 91189-1103

 

 

-1-

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “C-1”

DEPICTION OF DATACENTER AND DATACENTER SPACE

[***]

 

 

-1-

 

[***]

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “C-2”

DEPICTION OF SUPPORT SPACE

(Office Space - Page 1 of 2)

[***]

 

 

-1-

 

[***]

Vantage Confidential and Proprietary

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “C-2”

DEPICTION OF SUPPORT SPACE

(Storage Space – Page 2 of 2)

[***]

 

 

 

[***]

Vantage Confidential and Proprietary

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “D-1”

DEPICTION OF MEET ME ROOMS IN THE BUILDING

[***]

 

 

-1-

 

[***]

Vantage Confidential and Proprietary

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “D-2”

DEPICTION OF MEET ME ROOMS IN THE [***]

[***]

 

 

 

[***]

 

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “E”

ADDITIONAL RENT; INSURANCE AND PROPERTY TAX ESCALATIONS

1. Definitions.

1.1. “Property Taxes” means all real property taxes, assessments, fees, charges,
or impositions and other similar governmental or quasi-governmental ad valorem
or other charges levied on or attributable to the Building or its ownership,
operation or transfer of any and every type, kind, category or nature, whether
direct or indirect, general or special, ordinary or extraordinary and all taxes,
assessments, fees, charges or similar impositions imposed in lieu or
substitution (partially or totally) of the same including, without limitation,
all taxes, assessments, levies, charges or impositions: (a) on any interest of
Landlord or any mortgagee of Landlord in Building, the Premises or in this
Lease, or on the occupancy or use of space in the Building or the Premises;
(b) on the gross or net rentals or income from the Building, including, without
limitation, any gross income tax, excise tax, sales tax or gross receipts tax
levied by any federal, state or local governmental entity with respect to the
receipt of Rent; (c) on any transit taxes or charges, business or license fees
or taxes, annual or periodic license or use fees, park and/or school fees, arts
charges, parks charges, housing fund charges; (d) imposed for street, refuse,
police, sidewalks, fire protection and/or similar services and/or maintenance,
whether previously provided without charge or for a different charge, whether
provided by governmental agencies or private parties, and whether charged
directly or indirectly through a funding mechanism designed to enhance or
augment benefits and/or services provided by governmental or quasi-governmental
agencies; (e) on any possessory taxes charged or levied in lieu of real estate
taxes; and (f) any reasonable costs or expenses incurred or expended by Landlord
in investigating, calculating, protesting, appealing or otherwise attempting to
reduce or minimize such taxes.  There shall be excluded from Property Taxes all
income taxes, capital stock, inheritance, estate, gift, or any other taxes
imposed upon or measured by Landlord’s gross income or profits unless the same
is specifically included within the definition of Property Taxes above or
otherwise shall be imposed in lieu of real estate taxes or other ad valorem
taxes.

1.2. “Insurance” means all costs, fees, amounts, disbursements and expenses of
every kind and nature paid or incurred by or on behalf of Landlord with respect
to any Expense Year in connection with insurance for the Project, allocated to
the Building in accordance with Paragraph 2.4, below, including, without
limitation, any amounts paid or incurred with respect to premiums for property,
casualty, liability, rent interruption, earthquake, flood or other types of
insurance carried by Landlord from time to time.

1.3. “Interest Rate” means an annual rate of interest equal to the Reference
Rate plus two percent (2%).

1.4. “Expense Year” means, with respect to Property Taxes and Insurance, the
applicable twelve (12) month period falling in whole or in part during any
portion of the Term.

2. Calculation Methods and Adjustments.

2.1. Amounts payable by Tenant under Section 4.1.3 of the Standard Lease
Provisions with respect to any Expense Year that includes less than an entire
calendar year shall be prorated on the basis that the number of days in such
Expense Year bears to 365.

2.2. Subject to the provisions of this Paragraph 2 of this Exhibit “E”, all
calculations, determinations, allocations and decisions to be made hereunder
with respect to Insurance and Property Taxes shall be made in accordance with
the good faith determination of Landlord applying sound accounting and property
management principles consistently applied which are consistent with
Institutional Owner Practices.  Landlord shall have the right to equitably
allocate some or all of Insurance among particular classes or groups of tenants
in the Project (or Campus) to reflect Landlord’s good faith determination that
measurably different amounts or types of services, work or benefits associated
with Insurance, as applicable, are being provided to or conferred upon such
classes or groups.  All discounts, reimbursements, rebates, refunds, or credits
(collectively, “Reimbursements”) attributable to Insurance or Property Taxes
received by Landlord in a particular year shall be deducted from Insurance or
Property Taxes, as applicable, in the year the same are received; provided,
however, if such practice is consistent with Institutional Owner Practices,
Landlord may treat Reimbursements generally (or under particular circumstances)
on a different basis.  Landlord shall have the right to exclude from Insurance
for the Base Year the cost of items of service, work or benefits: (a) not
provided following the Base Year, (b) incurred due to circumstances not
applicable following the Base Year or due to market-wide labor-rate increases in
Insurance due to extraordinary circumstances, including, without limitation,
boycotts, embargoes and strikes, and utility rate increases due to extraordinary
circumstances, and (c) amortized costs relating to Capital Items.

2.3. If in any one or more Expense Years following the Base Year (a “Comparison
Year”), Property Taxes decrease below the amount of Property Taxes for the Base
Year as a result of any reassessment or any similar governmental act or Law,
including, without limitation, as the result of a Proposition 8 reduction
(collectively, a “Tax Reduction”), for purposes of calculation of excess
Property Taxes for such Comparison Year and all subsequent Comparison Years,
Property Taxes allocable to the Base Year shall be reduced to the amount of
Property Taxes allocable to such Comparison Year (a “Base Year Tax Reduction”);
provided, however, that if in any subsequent

-1-

Vantage Confidential and Proprietary

--------------------------------------------------------------------------------

Comparison Year the amount of such Tax Reduction is decreased (other than to the
extent by virtue of the application of the annual percentage increase (presently
2.0%) in Property Taxes currently provided by statute (or any substitute
therefor hereafter adopted)), for purposes of calculation of excess Property
Taxes for such subsequent Comparison Year, the Base Year Tax Reduction shall be
correspondingly decreased.  Property Taxes allocable to the Base Year shall not
include any Property Taxes or any taxes, assessments, costs charges or fees not
applicable following the Base Year.

2.4. As of the date of this Lease, Tenant pays Additional Rent under
Section 4.1.3 of the Standard Lease Provisions based on: (a) the Insurance and
Property Taxes for the Project and (b) the Insurance and Property Taxes for the
Campus that are allocated to the Project in accordance with this Paragraph 2.4
of this Exhibit “E”.

3. Payment Procedure; Estimates.

3.1. During each Expense Year, Landlord may elect to give Tenant written notice
of its estimate of any amounts payable under Section 4.1.3 of the Standard Lease
Provisions for that Expense Year.  On or before the first day of each calendar
month during such Expense Year, Tenant shall pay to Landlord one-twelfth
(1/12th) of such estimated amounts; provided, however, that, not more often than
quarterly, Landlord may, by written notice to Tenant, revise its estimate for
such Expense Year, and all subsequent payments under this Paragraph 3.1 of this
Exhibit “E” by Tenant for such Expense Year shall be based upon such revised
estimate.

3.2. Landlord shall endeavor to deliver to Tenant within one hundred fifty (150)
days after the close of each Expense Year or as soon thereafter as is
practicable, a statement of that year’s Property Taxes and Insurance, and the
amount of Additional Rent payable under Section 4.1.3 of the Standard Lease
Provisions for such Expense Year, as determined by Landlord (the “Landlord’s
Statement”), and such Landlord’s Statement shall be binding upon Landlord and
Tenant, except as provided in Paragraph 4 of this Exhibit “E”.  If the
Landlord’s Statement indicates that (or if it is finally determined pursuant to
Paragraph 4 of this Exhibit “E” that) the amount payable under Section 4.1.3 of
the Standard Lease Provisions: (a) is more than the estimated payments made by
Tenant under Paragraph 3.1 of this Exhibit “E” with respect to the applicable
Expense Year, Tenant shall pay the deficiency to Landlord within thirty (30)
days of receipt of Landlord’s Statement or (b) is less than the estimated
payments made by Tenant under Paragraph 3.1 of this Exhibit “E” with respect to
the applicable Expense Year, such excess payments shall be credited against Rent
next payable by Tenant under this Lease (or, if the Term of this Lease has
expired, shall be paid to Tenant within thirty (30) days of receipt of
Landlord’s Statement).  The expiration or early termination of this Lease shall
not affect the obligations of Landlord and Tenant pursuant to this Paragraph 3.2
of this Exhibit “E” to be performed after such expiration or early termination.

4. Review of Landlord’s Statement.  Provided that Tenant strictly complies with
the provisions of this Paragraph 4 of this Exhibit “E”, Tenant shall have the
right, at Tenant’s sole cost and expense, to reasonably review Landlord’s
supporting books and records (at Landlord’s manager’s corporate offices) for any
portion of the Property Taxes or Insurance for a particular Expense Year covered
by Landlord’s Statement.  Tenant shall, within ninety (90) days after any such
Landlord’s Statement is delivered to Tenant, deliver a written notice (a
“Dispute Notice”) to Landlord specifying the items described in the Landlord’s
Statement that are claimed to be incorrect, and Tenant shall simultaneously pay
to Landlord all amounts (if any) remaining due from Tenant to Landlord as
specified in the Landlord’s Statement.  The right of Tenant under this Paragraph
4 of this Exhibit “E” may only be exercised once for each Expense Year covered
by any Landlord’s Statement, and if Tenant fails to deliver a Dispute Notice
within the ninety (90) day period described above or fails to meet any of the
other above conditions of exercise of such right, the right of Tenant to audit a
particular Landlord’s Statement (and all of Tenant’s rights to make any claim
relating thereto) under this Paragraph 4 of this Exhibit “E” shall automatically
be deemed waived by Tenant.  Any review of records under this Paragraph 4 of
this Exhibit “E” shall be at the sole expense of Tenant and shall be conducted
by independent certified public accountants of national standing which are not
compensated on a contingency fee or similar basis relating to the results of
such audit.  Tenant acknowledges and agrees that any records of Landlord
reviewed under this Paragraph 4 of this Exhibit “E” (and the information
contained therein) constitute Landlord Confidential Information, which shall not
be disclosed other than to Tenant’s accountants performing the review and
principals of Tenant who receive the results of the review.  If Landlord
disagrees with Tenant’s contention that an error exists with respect to the
Landlord’s Statement in dispute, Landlord shall have the right to cause another
review of that portion of Landlord’s Statement to be made by a firm of
independent certified public accountants of national standing selected by
Landlord (“Landlord’s Accountant”).  If it is finally determined pursuant to
this Paragraph 4 of this Exhibit “E” that a particular Landlord’s Statement
overstated amounts payable by Tenant under Section 4.1.3 of the Standard Lease
Provisions by more than five percent (5%), Landlord shall reimburse Tenant for
the reasonable cost of Tenant’s accountant within thirty (30) days after written
receipt of notice.  In all other cases, Tenant shall be liable for Landlord’s
Accountant’s actual fees and expenses.

 

 

 

Vantage Confidential and Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT “F”

INSURANCE REQUIREMENTS

1. Policies.

1.1 Property Insurance.  At all times during the Term of this Lease, Tenant
shall procure and maintain, at its sole expense, “All-Risk” (and at Landlord’s
option earthquake, earthquake sprinkler leakage and/or flood) property
insurance, in an amount not less than one hundred percent (100%) of replacement
cost covering the full replacement value of all of Tenant’s Personal Property in
the Premises.  The proceeds of such insurance shall be used for the repair and
replacement of the property so insured, except if this Lease is terminated.

1.2 Business Interruption Insurance.  At all times during the Term of this
Lease, Tenant shall procure and maintain business interruption insurance in such
amount as shall reimburse Tenant for direct or indirect loss of earnings
attributable to all perils insured against in Paragraph 1.1 of this Exhibit “F”
for a period of not less than twelve (12) months.

1.3 Liability Insurance.

1.3.1 At all times during the Term of this Lease, Tenant shall procure and
maintain, at its sole expense for the protection of Landlord and Tenant,
commercial general liability insurance applying to the use and occupancy of the
Premises and the business operated by Tenant.  Such insurance shall have a
minimum combined single limit of liability of at least $1,000,000 per occurrence
and a general aggregate limit of at least $2,000,000, and Tenant shall provide
in addition excess liability insurance on a following form basis, with overall
limits of at least $5,000,000.  All such policies shall be written to apply to
all bodily injury (including death), property damage and personal injury losses,
shall include blanket contractual liability, broad form property damage,
independent contractor’s coverage, completed operations, products liability,
cross liability and severance of interest clauses, and shall be endorsed to
include Landlord and Landlord’s agents, beneficiaries, partners, employees, and
any Holder of any Security Instrument designated by Landlord as additional
insureds.

1.3.2 At all times during the Term of this Lease, Tenant shall procure and
maintain, at its sole expense for the protection of Landlord and Tenant, primary
automobile liability insurance with limits of not less than $1,000,000 per
occurrence covering owned, hired and non-owned vehicles used by Tenant.

1.4 Workers’ Compensation; Employer’s Liability Insurance.  At all times during
the Term of this Lease, Tenant shall procure and maintain Workers’ Compensation
Insurance in accordance with the laws of the state in which the Project is
located and Employer’s Liability insurance with a limit not less than $1,000,000
Bodily Injury Each Accident; $1,000,000 Bodily Injury By Disease - Each Person;
and $1,000,000 Bodily Injury By Disease - Policy Limit.

2. Policy Requirements.  All insurance required to be maintained by Tenant under
this Lease shall be issued by insurance companies authorized to do insurance
business in the state in which the Project is located and that are rated not
less than A:X in Best’s Insurance Guide.  All such insurance policies shall:
(a) be written as primary policies, not excess or contributing with or secondary
to any other insurance as may be available to Landlord or to the additional
insureds and (b) be endorsed so as to include a waiver of subrogation in
accordance with and to the full extent of Tenant’s waiver of claims with respect
to Landlord and the other Landlord Parties as set forth in of this Lease.  A
certificate of insurance (or, at Landlord’s option, copies of the applicable
policies) evidencing the insurance required under this Exhibit “F” shall be
delivered to Landlord not less than thirty (30) days prior to the Commencement
Date.  No such policy shall be subject to cancellation or modification without
thirty (30) days prior written notice to Landlord and to any Holder of any
Security Instrument designated by Landlord, and each such policy shall be
endorsed to provide that the insurer thereunder shall provide Landlord with
written notice of any failure by Tenant to pay any premium thereunder when due
and such failure continues for a period of ten (10) business days after such
date.  Tenant shall furnish Landlord with a replacement certificate with respect
to any insurance not less than ten (10) business days prior to the expiration of
the current policy.  Tenant shall have the right to provide the insurance
required by this Exhibit “F” pursuant to blanket policies, but only if such
blanket policies expressly provide coverage to the Premises and the Landlord as
required by this Lease without regard to claims made under such policies with
respect to other persons.

 

 

 

-1-

Vantage Confidential and Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT “G”

CALIFORNIA STATE LAW PROVISIONS

1. Remedies for Events of Default.

1.1 Landlord’s Right to Terminate upon Event of Default.  If any Event of
Default shall occur, Landlord shall have the right to terminate this Lease and
recover possession of the Premises by giving written notice to Tenant of
Landlord’s election to terminate this Lease, in which event Landlord shall be
entitled to receive from Tenant: (a) the worth at the time of award of any
unpaid Rent which had been earned at the time of such termination; plus (b) the
worth at the time of award of the amount by which the unpaid Rent which would
have been earned after termination until the time of award exceeds the amount of
such rental loss Tenant proves could have been reasonably avoided; plus (c) the
worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus (d) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, which was
actually and reasonably accrued by Landlord; and (e) at Landlord’s election,
such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by Laws.  As used in clauses (a) and (b), above,
“worth at the time of award” shall be computed by allowing interest at the
Default Rate. As used in clause (c), above, “worth at the time of award” shall
be computed by discounting such amount at the Discounting Rate (defined
below).  As used herein, the term “Discounting Rate” means the Reference Rate
plus one percent (1%).

1.2 Landlord’s Right to Continue Lease upon Tenant Default.  In the event of a
default of this Lease and abandonment of the Premises by Tenant, if Landlord
does not elect to terminate this Lease as provided in Paragraph 1.1, above,
Landlord may from time to time, without terminating this Lease, enforce all of
its rights and remedies under this Lease.  Without limiting the foregoing,
Landlord shall have the remedy described in California Civil Code Section 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).  To the fullest
extent permitted by Law, the proceeds of any reletting shall be applied:
(a) first to pay to Landlord all costs and expenses of such reletting (including
without limitation, costs and expenses of retaking or repossessing the Premises,
removing persons and property therefrom, securing new tenants, including
expenses for refixturizing, alterations and other costs in connection with
preparing the Premises for the new tenant, and if Landlord shall maintain and
operate the Premises, the costs thereof) and receivers’ fees incurred in
connection with the appointment of and performance by a receiver to protect the
Premises and Landlord’s interest under this Lease and any necessary or
reasonable alterations; (b) second, to the payment of any indebtedness of Tenant
to Landlord other than Rent due and unpaid hereunder; (c) third, to the payment
of Rent due and unpaid hereunder; and (d) the residue, if any, shall be held by
Landlord and applied in payment of other or future obligations of Tenant to
Landlord as the same may become due and payable, and Tenant shall not be
entitled to receive any portion of such revenue.  No re- entry or taking of
possession of the Premises by Landlord pursuant to this Paragraph 1.2 shall be
construed as an election to terminate this Lease unless a written notice of such
election shall be given to Tenant or unless the termination thereof is decreed
by a court of competent jurisdiction.  Notwithstanding any reletting without
termination by Landlord, Landlord may, at any time after such reletting, elect
to terminate this Lease for any such Event of Default.  Upon the occurrence of
an Event of Default by Tenant under Section 15.1 of the Standard Lease
Provisions, if the Premises or any portion thereof are sublet, Landlord, in
addition and without prejudice to any other remedies herein provided or provided
by Laws, may, at its option, collect directly from the sublessee all rentals
becoming due to the Tenant and apply such rentals against other sums due
hereunder to Landlord.

1.3 Efforts to Relet.  For the purposes of this Exhibit “G”, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises (or any portion thereof), by its acts of maintenance or
preservation with respect to the Premises (or any portion thereof), or by
appointment of a receiver to protect Landlord’s interests hereunder.  The
foregoing enumeration is not exhaustive, but merely illustrative of acts that
may be performed by Landlord without terminating Tenant’s right to possession.

1.4 Waiver of Right of Redemption.  Tenant hereby waives for Tenant and for all
those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant’s right
of occupancy of the Premises after any termination of this
Lease.  Notwithstanding any provision of this Lease to the contrary, the
expiration or termination of this Lease and/or the termination of Tenant’s
rights to possession of the Premises shall not discharge, relieve or release
Tenant from any obligation or liability whatsoever under any indemnity provision
of this Lease, including without limitation the provisions of Section 14.2 of
the Standard Lease Provisions.

-1-

Vantage Confidential and Proprietary

--------------------------------------------------------------------------------

1.5 Cumulative Remedies; Equitable Relief.  The specific remedies to which
Landlord may resort under the provisions of this Lease are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
it may be lawfully entitled in case of any breach or threatened breach by Tenant
of any provisions of this Lease.  In addition to the other remedies provided in
this Lease, subject to Laws, Landlord shall be entitled to a restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

1.6 Tenant’s Waiver.  Tenant acknowledges that Landlord has entered into this
Lease in reliance upon, among other matters, Tenant’s agreement and continuing
obligation to pay all Rent due throughout the Term.  As a result, if Landlord
elects, at Landlord’s sole option, to attempt to relet all or any part of the
Premises, Tenant agrees that Landlord has no obligation to: (a) relet the
Premises prior to leasing any other space within the Datacenter or Project;
(b) relet the Premises: (i) at a rental rate or otherwise on terms below market,
as then determined by Landlord in its sole discretion, (ii) to any entity not
satisfying Landlord’s then standard financial credit risk criteria or Datacenter
criteria regarding security/interconnectivity, (iii) for a use or upon terms not
substantially consistent with the terms and requirements of this Lease; (c) make
any alterations to the Premises, the Datacenter or the Project; and/or
(d) otherwise incur any costs in connection with any such reletting, unless
Tenant unconditionally delivers to Landlord, in good and sufficient funds, the
full amount thereof in advance.

1.7 Landlord’s Right to Cure.  All covenants and agreements to be performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense.  If Tenant should fail to make any payment (other than Base Rent or the
Power Payment) or cure any default hereunder within the time herein permitted
(including, without limitation, any default by Tenant under Section 9.2 or
Section 14.3 of the Standard Lease Provisions), Landlord, without being under
any obligation to do so, without thereby waiving such default and in addition to
and without prejudice to any other right or remedy of Landlord, may make such
payment and/or remedy such other default for the account of Tenant (and enter
the Premises for such purpose), and thereupon Tenant shall be obligated to, and
hereby agrees to, pay to Landlord as Additional Rent, within ten (10) business
days following Landlord’s demand therefor, all costs, expenses and disbursements
(including reasonable attorneys’ fees) incurred by Landlord in taking such
remedial action, plus an administrative fee of ten percent (10%) of such amount.

1.8 Notices. Tenant hereby acknowledges and agrees that all of the notice
periods provided in Section 15.1 of the Standard Lease Provisions are in lieu
of, and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 et. seq., or any similar or successor law.

2. Statutory Waivers.

2.1 Tenant hereby waives the provisions of Section 1950.7 of the California
Civil Code, and all other provisions of Law, now or hereinafter in force, which
restricts the amount or types of claim that a landlord may make upon a security
deposit or imposes upon a landlord (or its successors) any obligation with
respect to the handling or return of security deposits.

2.2 Tenant hereby waives any and all rights under and benefits of subsection 1
of Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

2.3 Landlord’s and Tenant’s waivers set forth in Sections 10.1.3 and 10.2 of the
Standard Lease Provisions shall include, without limitation: (a) the provisions
of Sections 1932(2) and 1933(4) of the California Civil Code, as amended from
time to time, and the provisions of any successor or other law of like import
and (b) the provisions of Sections 1265.130 and 1265.150 of the California Code
of Civil Procedure, as amended from time to time, and the provisions of any
successor or other law of like import.

3. Notice of Completion.  Upon completion of any Alterations and in compliance
with all applicable Laws, Tenant shall provide a Certificate of Substantial
Completion signed off by Tenant’s architect and all applicable permits will be
signed off by, and recorded with, the applicable government department(s).

4. California Civil Code Section 1938.  As of the date of this Lease, the
Premises, Building and Project have not been inspected by a Certified Access
Specialist as referred to in Section 1938 of the California Civil Code.

 

 

 

-2-

Vantage Confidential and Proprietary

--------------------------------------------------------------------------------

 

EXHIBIT “H”

SERVICE LEVEL AGREEMENT

PART I – SPECIFICATIONS

 

1.  Electricity Consumption, Threshold/Specifications:

[***] in a [***] configuration.

2.  Target Battery Capacity:

Five (5) minutes at [***].

3.  Back-up Generator:

Critical load generators are installed in an N+1 configuration and maintained by
Landlord’s engineering staff. Back-up Power is included in all AC amperage
usage.

4.  HVAC Specs:

Sufficient cooling for the Datacenter Space in an N+1 configuration. System is
dedicated to the Datacenter and maintained by Landlord’s engineering staff.

(a)  Target Temperature:

Within the “Allowable” range for a Data Center Environment as defined by ASHRAE
TC 9.9 “Thermal Guidelines for Data Processing Environments,” Allowable Class
A2, as issued in 2015.

(b)  Target Relative Humidity:

Within the “Allowable” range for a Data Center Environment as defined by ASHRAE
TC 9.9 “Thermal Guidelines for Data Processing Environments,” Allowable Class
A2, as issued in 2015.

5.  Maximum Structural Load:

150 pounds of live load per square foot. No weight shall be supported from the
roof/ceiling. Any cabinets, cages or partitions installed in the Datacenter
Space (whether installed by Landlord or any Tenant Party) shall be included in
the calculation of the live load.

PART II – REMEDY FOR CRITICAL INTERRUPTIONS

1. Definitions.

(a) “Chronic Outage” means the occurrence of either [***], regardless of
duration.

(b) [***] means [***].

(c) “Continuous Outage” means a single Rent Abatement Event that continues for
twenty (20) consecutive days.

(d) [***] means [***].

(e) “Electrical Critical Interruption” means any interruption during [***].

(f) “First Interruption” means the first (1st) Rent Abatement Event commencing
in any particular twelve (12) month period during the Term.

(g) “Interruption Cure Completion Notice” means written notice from Landlord
that a particular Rent Abatement Event has been rectified.

(h) “Mechanical Critical Interruption” means any failure during the Term, for a
period in excess of sixty (60) cumulative minutes during any twenty-four (24)
hour period, of any HVAC service described in Section 8.1.3 of the Standard
Lease Provisions that is required to be provided by Landlord under this Lease to
or with respect to the Datacenter Space: (i) to be within the parameters
identified in the HVAC Specs identified in Part I above and (ii) that is not
caused by: (A) any Casualty or Force Majeure event, (B) the consumption of
Critical Load Power in excess of the Electrical Power Threshold or (C) any other
act or omission of Tenant or any Tenant Delay (which shall include, without
limitation, any failure of Tenant to implement and at all times maintain during
the Term a commercially reasonable cold aisle containment system within the
Datacenter Space).

-1-

Vantage Confidential and Proprietary

 

[***]

 

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

(i) “Outage Credit” means the quotient achieved by dividing (A) the monthly Base
Rent attributable to the portion of the Datacenter Space affected by the Rent
Abatement Event for the month in which the Rent Abatement Event occurred by
(B) the actual number of days in the calendar month in which the Rent Abatement
Event occurred.  For the avoidance of doubt, Datacenter Space containing
Equipment that is inoperable as a result of a Rent Abatement Event in the main
distribution area (MDA) for the Datacenter Space shall be deemed to be
“affected” for purposes of this definition.

(j) “Remote Hands Service Failure” means any failure during the Term by Landlord
to Respond to a properly submitted request by Tenant for any Remote Hands
Service described in Section 8.1.4 of the Standard Lease Provisions within
thirty (30) minutes following Landlord’s receipt and confirmation of such
request, which failure is not caused by: (A) any Casualty or Force Majeure event
or (B) any act or omission of Tenant or any Tenant Delay.

(k) “Rent Abatement Event” means any Electrical Critical Interruption or any
Mechanical Critical Interruption.  Notwithstanding anything to the contrary set
forth herein, Rent Abatement Events that are connected to the same root cause
shall be treated as the same Rent Abatement Event, and Rent Abatement Events
that occur intermittently but are connected to the same root cause shall be
treated as a single Rent Abatement Event.

(l) “Respond” means that a Landlord employee, contractor or other representative
has sent a response to Tenant confirming such request for Remote Hands Service
or is working to perform such Remote Hands Service.

(m) “Second Interruption” means the second (2nd) Rent Abatement Event commencing
in a particular twelve (12) month period during the Term.

(n) “Three-Plus Interruption” means the third (3rd), and any subsequent, Rent
Abatement Event commencing in any particular twelve (12) month period during the
Term.

2. Remedy.

(a) Outage Credits for Rent Abatement Events.

(1) Upon the occurrence of each Rent Abatement Event, Tenant shall be entitled
to Outage Credits in the amounts set forth opposite the duration of each such
Rent Abatement Event in Tables H.1 and H.2, below, as applicable:

Table Related to the Calculation of Outage Credits (Table H.1)

 

Rent Abatement Event Duration:

Outage Credits:

0 – 24 consecutive hours

Outage Credits described in Table H.2, below.

Each period of 24 consecutive hours occurring thereafter during which such Rent
Abatement Event occurs or continues.

One (1) additional Outage Credit beyond those Outage Credits described in Table
H.2.

Table Describing Outage Credits (Table H.2)

 

Rent Abatement Event Duration:

Outage Credits:

Each First Interruption.

[***]

Each Second Interruption.

[***]

Each Three-Plus Interruption.

[***]

(2) In the event that Tenant is entitled to an Outage Credit, the Outage Credit
shall be applied as a credit towards Tenant’s Monthly Base Rent due in the
immediately following month of the Term; provided, however, in the event that an
Outage Credit accrues during the final month of the Term, Landlord shall pay to
Tenant the amount of the Outage Credit within sixty (60) days following the
expiration of the Term.

-2-

 

[***]

Vantage Confidential and Proprietary

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

(3) The foregoing notwithstanding, the total Outage Credits to which Tenant may
become entitled in any calendar month shall not exceed Tenant’s total Monthly
Base Rent for the affected portion of the Datacenter Space for such calendar
month (at the time of the event).

(4) After Landlord has rectified a particular Rent Abatement Event and has
gathered all necessary information regarding such Rent Abatement Event, Landlord
shall provide the Interruption Cure Completion Notice to Tenant as soon as is
reasonably practicable thereafter.

(b) [***]

(1) [***]

(2) [***]

(c) Outage Credits for Remote Hands Service Failure.  Notwithstanding anything
to the contrary in Section 8.2 of the Standard Lease Provisions, if one or more
Remote Hands Service Failures occurs on any day, Tenant’s shall receive a $200
credit to be applied toward Base Rent, such that Tenant shall receive a $200
credit to be applied toward Base Rent for each day (or part thereof) on which
any Remote Hands Service Failure(s) occur.  In addition, notwithstanding
anything to the contrary set forth herein, the maximum aggregate credits that
Tenant shall be eligible to receive for Remote Hands Service Failure(s) during
any calendar month during the Term shall be $1,000 (prorated for partial
calendar months).

(d) Maximum Outage Credits.  The foregoing notwithstanding, the maximum Base
Rent abatements (including Outage Credits and credits for Remote Hands Failures)
to which Tenant may become entitled in any calendar month shall not exceed
Tenant’s total Monthly Base Rent for the affected portion of the Datacenter
Space for such calendar month (at the time of the event).

 

-3-

 

[***]

Vantage Confidential and Proprietary

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “I”

PORTABILITY AND EXTENSION PROVISIONS

1. Campus Portability.

1.1 Portability – General.  In the event Tenant desires to replace its lease of
the Datacenter Space with other space on the Campus, Tenant shall provide
written notice to Landlord.  Upon receipt of Tenant’s written notice, Landlord
shall notify Tenant whether there is any Qualified Replacement Datacenter Space
(defined below) that is Available for Lease (defined below) on the Campus.  A
“Qualified Replacement Datacenter Space” means an alternative datacenter space
within the Campus that has more than [***] of critical load power in a [***]
configuration. “Available for Lease” means that such Qualified Replacement
Datacenter Space is not then leased to, or the subject of active lease
negotiations with, any other Person or encumbered by a preemptive right to lease
(e.g., an expansion right, right of first offer or right of first refusal) in
favor of any other Person.  Qualified Replacement Datacenter Space shall be
considered to be the subject of active lease negotiations if Landlord is
actively negotiating a letter of intent or lease agreement with respect to such
space with agreed-upon principal economic terms.

1.2 Term; Rent; Other Terms.  If there is Qualified Datacenter Space that is
Available for Lease on the Campus, Landlord and Tenant shall negotiate in good
faith to enter into an amendment to this Lease or a new lease agreement with
respect to the termination of the Datacenter Space and a contemporaneous
replacement of such space with the Qualified Replacement Datacenter
Space.  Unless otherwise agreed by the parties, the amendment or new lease
agreement shall contain the following terms and conditions:

1.2.1 With respect to the Qualified Replacement Datacenter Space, the following
terms and conditions shall apply: (a) at Tenant’s sole cost and expense
(including a reasonable management fee), Landlord shall complete the
installations necessary to prepare the Qualifying Replacement Datacenter Space
for Tenant’s occupancy (not including any of the Tenant Datacenter Space
Installations, which shall be completed by Tenant at its sole cost and expense);
(b) the Initial Term of Tenant’s lease of the Qualified Replacement Datacenter
Space shall commence upon the date (the “Qualified Replacement Datacenter Space
Commencement Date”) that Landlord delivers the Qualified Replacement Datacenter
Space to Tenant, taking into account the reasonable time needed by Tenant to
migrate from the Datacenter Space to the Qualified Replacement Datacenter Space;
(c) the Initial Term of Tenant’s lease of the Qualified Replacement Datacenter
Space shall expire on the date that is sixty (60) months following the Qualified
Replacement Datacenter Space Commencement Date; (d) as of the Qualified
Replacement Datacenter Space Commencement Date, the Electrical Power Threshold
shall be increased by the amount of critical load power associated with the
Qualified Replacement Datacenter Space; (e) beginning on the Qualified
Replacement Datacenter Space Commencement Date and continuing for the remainder
of the Initial Term for the Qualified Replacement Datacenter Space (including
any exercised Option Terms), the monthly base rent payable by Tenant with
respect to the Qualified Replacement Datacenter Space shall be equal to the
greater of (i) the then prevailing base rent and additional rent then being
charged by Landlord for comparable space on the Campus for new leases, taking
into consideration the quality, size, utility and location thereof, the length
of the initial term, the amenities provided to Tenant and all other relevant
considerations and (ii) the product of: (A) the committed critical load power
for the Qualified Replacement Datacenter Space and (B) the monthly Base Rental
Rate (i.e., US $/kW/mo.) that is payable with respect to the then-current month
of the Initial Term as set forth in Item 8(a) of the Basic Lease Information,
with subsequent three percent (3%) annual increases in such monthly Base Rental
Rate; (f) Tenant shall continue to pay the monthly Base Rent attributable to the
Improvement Allowance as set forth in Item 8(a) of the Basic Lease Information
for the number of months remaining in the Initial Term for the Datacenter Space;
(g) all costs and expenses incurred by Landlord or Tenant to move Tenant’s
Personal Property and any other equipment or property from the Datacenter Space
to the Qualified Replacement Datacenter Space, and/or otherwise to transition
Tenant’s lease of space from the Datacenter Space to the Qualified Replacement
Datacenter Space, shall be borne and paid solely by Tenant; and (h) except as
expressly provided to the contrary in this Paragraph 1, the remaining terms of
Tenant’s lease of the Qualified Replacement Datacenter Space shall be the same
as the terms and conditions of the Lease, including, without limitation, the
Base Year (provided that (i) all provisions of the Lease which vary based upon
the area of the Premises shall be appropriately adjusted and (ii) the
portability provisions set forth herein shall deleted).  Tenant shall reimburse
Landlord for (or, at Landlord’s election, shall pay directly) any costs and
expenses incurred or to be incurred by Landlord in accordance with this
Paragraph 1.2.1 within thirty (30) days following delivery to Tenant of a
written invoice therefor.

1.2.2 With respect to the Datacenter Space, the following terms and conditions
shall apply: (a) on or before the Qualified Replacement Datacenter Space
Commencement Date, Tenant, at its sole cost and expense, shall move Tenant’s
Personal Property and any other equipment or property from the Datacenter Space
to the Qualified Replacement Datacenter Space and surrender the Datacenter Space
to Landlord in accordance with Article 13 of the Lease, provided, however,
Tenant shall have an additional thirty (30) days to relocate the main
distribution area (MDA) (i.e., approximately 4-6 racks) from the Datacenter
Space to the Qualified Replacement Datacenter Space; (b) on the

i

Vantage Confidential and Proprietary

 

[***]

 

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Qualified Replacement Datacenter Space Commencement Date, the lease of the
Datacenter Space shall terminate; (c) provided that Tenant has surrendered the
Datacenter Space pursuant to clause (a) of this Paragraph 1.2.2, as of the
Qualified Replacement Datacenter Space Commencement Date, the monthly base rent
payable by Tenant with respect to the Datacenter Space shall cease; and (d) all
costs and expenses incurred by Landlord or Tenant to move Tenant’s Personal
Property and any other equipment or property from the Datacenter Space to the
Qualified Replacement Datacenter Space, and/or otherwise to transition Tenant’s
lease of space from the Datacenter Space to the Qualified Replacement Datacenter
Space, shall be borne and paid solely by Tenant.  Tenant shall reimburse
Landlord for (or, at Landlord’s election, shall pay directly) any costs and
expenses incurred or to be incurred by Landlord in accordance with this
Paragraph 1.2.2 within thirty (30) days following delivery to Tenant of a
written invoice therefor.

1.3 Conditions.  Notwithstanding anything to the contrary herein, the
portability terms set forth in this Paragraph 1 shall, at the election of
Landlord, be invalid, ineffective, and of no force or effect if, at any time
during the negotiation period between the parties with respect to any Qualified
Replacement Datacenter Space, or on the Qualified Replacement Datacenter Space
Commencement Date, there shall be an uncured Event of Default by Tenant under
the Lease or if more than two (2) Events of Default shall have occurred during
the twelve (12) month period prior thereto.  In addition, Tenant may elect to
utilize the portability terms set forth in this Paragraph 1 only once during the
Initial Term with respect to the Datacenter Space.

2. Extension Options.

2.1 Grant.  Subject to and in accordance with the terms and conditions of this
Paragraph 2 of this Exhibit “I”, Tenant shall have the number of options (each,
an “Extension Option”) specified in Item 7(d) of the Basic Lease Information to
extend the Term of this Lease, each for an additional term (collectively the
“Option Terms”, each an “Option Term”) of the number of calendar months (or
years) specified in Item 7(d) of the Basic Lease Information, upon the same
terms, conditions and provisions applicable to the then current Term of this
Lease (except as provided otherwise herein).  Tenant shall have the right to
exercise any Extension Option only with respect to the entire Premises leased by
Tenant (at the Electrical Power Threshold then associated with the entire
Premises) at the time that Tenant delivers an Option Exercise Notice, and Tenant
only may exercise an Extension Option pursuant to this Lease if it
contemporaneously exercises the corresponding extension option pursuant to the
[***] Lease.  The monthly Base Rent and other charges payable with respect to
the Premises for the Option Term (the “Option Rent”) shall be equal to the
monthly Base Rent that is payable with respect to the last month of the Initial
Term (or the first Option Term, as applicable) (exclusive of any amortization of
the Improvement Allowance, which shall apply only to the Initial Term)
multiplied by 1.03 (with subsequent three percent (3%) increases on in the
monthly Base Rent on each anniversary of the date of commencement of the Option
Term).

2.2 Exercise.  Tenant may exercise the Extension Option only by delivering to
Landlord a written notice (an “Option Exercise Notice”) at least nine (9)
calendar months (and not more than fifteen (15) calendar months) prior to the
then applicable expiration date of the Term, specifying that Tenant is
exercising the Extension Option pursuant to this Paragraph 2 of this
Exhibit “I”; provided, however, notwithstanding anything to the contrary set
forth herein, no Option Exercise Notice provided by Tenant pursuant to this
Paragraph 2 of this Exhibit “I” shall be valid unless Tenant contemporaneously
provides an option exercise notice with respect to the corresponding option term
for the [***] Datacenter Space pursuant to the [***] Lease.  If Tenant delivers
and Option Exercise Notice, Tenant shall be deemed to have irrevocably exercised
the Extension Option, the Term of this Lease shall be extended by the Option
Term on the terms set forth in this Paragraph 2 of this Exhibit “I”, and
Landlord and Tenant shall execute an amendment reflecting Tenant’s exercise of
the Extension Option and the extension of the Term.  If Tenant shall fail to
deliver an Option Exercise Notice within the applicable time period specified
herein for the delivery thereof (time being of the essence), then at the
election of Landlord, Tenant shall be deemed to have forever waived and
relinquished such Extension Option, and any other options or rights to renew or
extend the Term effective after the then applicable expiration date of the Term
shall terminate and shall be of no further force or effect.

2.3 Conditions.  Notwithstanding anything to the contrary herein, any attempted
exercise by Tenant of the Extension Option shall, at the election of Landlord,
be invalid, ineffective, and of no force or effect if, on the date on which
Tenant delivers the Option Exercise Notice or on the date on which the Option
Term is scheduled to commence there shall be an uncured Event of Default by
Tenant under the Lease or if more than two (2) Events of Default shall have
occurred during the twelve (12) month period prior to the date on which Tenant
delivers the Option Exercise Notice.  The rights granted to Tenant under this
Paragraph 2 of this Exhibit “I” are personal to the Original Tenant.

 

 

 

-ii-

 

[***]

Vantage Confidential and Proprietary

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT “J”

PART I: LANDLORD’S INSTALLATIONS

Landlord, at its sole cost and expense, shall cause the following installations
to be present in or with respect to the delivered portion of the Datacenter
Space (collectively, the “Landlord’s Installations”):

 

1.

All improvements and equipment required to cause such Datacenter Space to
conform to the service level specifications in Part I of Exhibit “H” to the
Lease.

 

2.

All improvements required to cause the Support Space to completed, pursuant to
the terms of the Lease, on or around October 15, 2016 (rather than by the
Commencement Date, notwithstanding anything to the contrary set forth in the
Lease).

PART II: TENANT DATACENTER SPACE INSTALLATIONS

Subject to the terms of Section 4.1.5 of the Standard Lease Provisions, Tenant
shall cause the following equipment and installations to be present in or with
respect to the Datacenter Space (collectively, the “Tenant Datacenter Space
Installations”), all of which must be approved in advance by Landlord in
accordance with the terms of this Lease:

 

1.

Power distribution, either via (a) Remote power panels (RPPs), electrical
distribution to RPPs, whips and receptacles or (b) busway, electrical
distribution to busway, breakers and drops to each rack.

 

2.

Rack power strip/CDU or connection to power strip in rack and branch circuit
monitoring.

 

3.

Racks and rack installation/seismic anchorage.

 

4.

Ladder racking/cable tray.

 

5.

Cold aisle containment system.

 

6.

Cages around Tenant’s IT racks and main distribution frames (MDFs) (if
applicable).

 

7.

Structured cabling and terminations.

 

8.

Structural support system to hang electrical distribution and cable tray.

 

9.

Any modifications to Landlord’s Installations that are required by Tenant to
meet its unique requirements (subject to Landlord’s prior approval).

 

 

i

Vantage Confidential and Proprietary

--------------------------------------------------------------------------------

EXHIBIT “K”

DATACENTER RULES AND REGULATIONS

 

 

Vantage Confidential and Proprietary

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “L”

BOX SERVICE PROVIDER REQUIREMENTS

1. Purpose:  The Service Provider Requirements (SPR) sets forth the minimum
information security program and infrastructure policies that the Service
Provider must meet and maintain in order to protect Box Confidential Information
from unauthorized use, access, disclosure, theft, manipulation, reproduction
and/or possible breach of security or data (“Security Breach”), for any period
of time thereafter during which the Service Provider has possession of or access
to Box Confidential Information.  For purposes of these SPR, (a) ”Service
Provider” shall mean Landlord as defined in the Lease; (b) ”Box” shall mean
Tenant as defined in the Lease; and (c) “Confirmation Information” shall mean
Personal Information as defined in the Lease.

2. Information Security Management System (ISMS):  [***]

3. Standards:  The Service Provider incorporates all reasonable and appropriate
methods and safeguards to ensure the security, confidentiality, integrity,
availability, and privacy of Confidential Information.  The Service Provider
will adhere to information security best practices with respect to the
Confidential Information as identified in International Organization for
Standardization 27001 (ISO/IEC 27001) or other applicable authoritative sources
(e.g. SSAE16 SOC1, SOC2, PCI, HIPAA/HITECH, and EU/Swiss Safe Harbor) mutually
agreed upon with Box.

4. Information Security Policies:  [***]

5. Updates:  The Information Security Management System (ISMS) with respect to
the Confidential Information will be documented and kept current based on
changes in applicable legal and regulatory requirements related to privacy and
data security, best practices and industry standards.

6. [***]

7. Independent Assessments and Vulnerability Assessments:  The Service Provider
will conduct at its own cost and expense an independent assessment consisting of
a Report on Controls at a Service Organization Relevant to Security,
Availability, Processing, Integrity, Confidentiality and/or Privacy (“SOC2” Type
II) or ISO 27001 Certification Report, at least annually by a reputable
independent third party organization, on information applications and/or systems
associated with accessing, processing, storage, communication and/or
transmission of the Confidential Information (“Independent
Assessment”).  Additionally, with respect to the Confidential Information,
Service Provider must undergo an annual network security assessment by an
independent third party organization that specializes in providing this type of
security assessment service.

8. Management Cooperation SOC 1 and SOC 2 report:  With respect to the
Confidential Information, Service Provider agrees to sign a Management
Representation letter and Management Assertion letter in support of Box’s SOC 1
(SSAE 16) and SOC 2 (AT 101) in accordance with AICPA requirements.

9. Audit and Reporting:  For systems or applications associated with the access,
processing, storage, communication and/or transmission of Confidential
Information, the Service Provider will generate audit logs for actual or
attempted incidents of unauthorized use, access, disclosure, theft or
manipulation of the Confidential Information or any Security Breach involving
Confidential Information. Service Provider must generate audit logs with respect
to the Confidential Information.  The Service Provider must review the audit
logs with respect to the Confidential Information in accordance with the Service
Provider’s information security policies or at least monthly and must maintain
adequate records of the review of such audit logs for purposes of audit or other
applicable legal or regulatory requirements.  Audit logs will be maintained in
accordance with the Service Provider’s record retention obligations and must be
provided to Box upon request in the event of a Security Breach of Confidential
Information.  In the event that Service Provider’s review of the audit logs
applicable to Confidential Information reveals reasonable evidence of any
unauthorized use, access, disclosure, theft, manipulation, reproduction and/or
Security Breach, the Service Provider must promptly notify Box in accordance
with the terms of the Lease.

10. Training:  The Service Provider shall provide regular training to Service
Provider personnel (employee, contractors, consultants, etc.) that have access
to the Confidential Information on security and privacy requirements applicable
to Service Provider. Such training shall occur at least annually and upon
initial employment.  The training provided shall included the following topics
at a minimum: 1) proper data handling and processing procedures, 2) minimum
security standards, 3) confidentiality and privacy practices, 4) limitations of
data use and disclosure, 5) appropriate methods for disposal of data, 6)
incident response and management procedures, and 7) the Service Provider’s
disciplinary process and other repercussions of not following Service Provider
policies and procedures.

 

[***]

 

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

11. Data Transfer and Access:  If Service Provider discloses any data outside of
the country in which Service Provider received or collected the Confidential
Information, Service Provider shall ensure that the Confidential Information or
any materials derived from it are not disclosed or communicated in violation of
applicable export laws or regulations.  Service Provider further agrees to
ensure an adequate level of protection for any Confidential Information transfer
in and outside of the country of where Service Provider received or collected
the Confidential Information.  An adequate level of protection may include
entering a data transfer agreement with Box, upon Box’s request of Service
Provider, on the basis of model contract clauses adopted by the European
Commission.

12. Access Limitations:  Service Provider will restrict access to the
Confidential Information only to those Service Provider Personnel who have a
need to know or otherwise access the data to enable Service Provider to perform
its obligations under the Lease, provided that (a) Supplier has conducted a
background check on those Personnel, and (b) those Personnel are bound in
writing by obligations of confidentiality sufficient to protect the Confidential
Information in accordance with the terms of this Agreement and applicable
laws.  Upon Box’s written request, Service Provider will promptly identify in
writing all Personnel it has allowed to access the Confidential Information as
of the date of the request.  Service Provider shall be responsible at all times
for its Personnel’s compliance with Service Provider’s obligations under this
Agreement.

13. Data Access Requests:  Service Provider will not provide any Confidential
Information obtained or collected to any parties, unless legally required, and
Service Provider must provide notification to Box of the request within
forty-eight (48) hours unless such notification is legally prohibited.  Service
Provider will forward to Box all other access requests with respect to the
Confidential Information within forty-eight (48) hours to [***] of receipt.  Any
requests from third parties to Service Provider to delete, rectify, block, or
otherwise update the Confidential Information are prohibited. Box acknowledges
that Box is responsible for deleting, rectifying, blocking, or updating the
Confidential Information in response to an access request from Box’s customers,
partners, and personnel, as applicable.

14. Subprocessing:  Service Provider agrees that any use of subcontractors with
respect to the Confidential Information under the Lease is permitted provided
that: (i) Service Provider provides Box with at least ninety (90) days prior
notice of any such subcontracting, except to the extent otherwise set forth in
the Lease or for services that may be subcontracted pursuant to the Lease;
(ii) Service Provider flows down its obligations under this Section to protect
the Confidential Information in full to any subcontractor it appoints, as
applicable, such that the Confidential Information processing terms of the
subcontract are no less onerous than the Confidential Information processing
terms set out in this Section; and (iii) Service Provider will remain fully
liable to Box for the acts, errors and omissions of any subcontractor it
appoints to process the Confidential Information.

15. Data Breach.  In the event of a suspected breach with respect to the
Confidential Information, Service Provider will notify Box within 24 hours of
discovery of the breach and Service Provider shall do all such acts and things
as Service Provider considers necessary in order to remedy or mitigate the
effects of the breach and will continuously update Box of developments relating
to the breach. In the event that any Confidential Information is lost, damaged
or destroyed as a consequence of a breach, Service Provider shall promptly
restore such Confidential Information to the last available backup.

16. Data Retention.  Service Provider will only retain the Confidential
Information for as long as is necessary for the purposes for which it was
collected and processed.  Service Provider will only maintain the Confidential
Information in accordance with this Agreement that is adequate, relevant, and
not excessive for the providing the Service Provider’s services set forth in the
Lease.

17. Compliance with Laws and Security Procedures:  The Service Provider will
comply with all applicable laws and the Service Provider’s written security
procedures (including, without limitation, procedures relating to Box’s
facilities and materials, the Confidential Information, and if applicable any
Software) that are in effect during the term of the Lease for the security of
the Confidential Information.

18. Permitted Uses and Disclosures of Confidential Information:  The Service
Provider will not use or disclose any Confidential Information contrary to the
provisions of this Agreement and any use or disclosure of any Confidential
Information is specifically and expressly limited to the use or disclosure that
is necessary to perform the services pursuant to the Lease. In addition, unless
authorized by Box, Service Provider will not use or permit others to use
Confidential Information to offer products or services, or otherwise
commercially exploit Confidential Information.

19. [***]

20. [***]

Vantage Confidential and Proprietary

 

 

[***]

 

Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 